Case 19-13448-VFP            Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                       Desc Main
                                         Document     Page 1 of 94


    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1

    LOWENSTEIN SANDLER LLP
    Kenneth A. Rosen, Esq.
    Michael S. Etkin, Esq.
    Wojciech F. Jung, Esq.
    Michael Savetsky, Esq.
    Philip J. Gross, Esq.                                                     Order Filed on July 26, 2019
    One Lowenstein Drive                                                      by Clerk
    Roseland, New Jersey 07068                                                U.S. Bankruptcy Court
    (973) 597-2500 (Telephone)                                                District of New Jersey
    (973) 597-2400 (Facsimile)

    Counsel to the Debtors and
    Debtors-in-Possession

    In re:                                                    Chapter 11

    ACETO CORPORATION, et al.,1                               Case No. 19-13448 (VFP)

                             Debtors.                         (Jointly Administered)

                                                              Hearing Date: July 25, 2019 at 11:00 a.m. (ET)



      ORDER (I) APPROVING THE DISCLOSURE STATEMENT ON AN INTERIM BASIS;
       (II) SCHEDULING A COMBINED HEARING TO CONSIDER THE ADEQUACY OF
          THE DISCLOSURE STATEMENT AND CONFIRMATION OF THE PLAN; (III)
           APPROVING THE FORM AND MANNER OF NOTICE OF THE COMBINED
        HEARING; (IV) ESTABLISHING DEADLINES AND PROCEDURES FOR FILING
             OBJECTIONS TO CONFIRMATION OF THE PLAN; (V) ESTABLISHING
      DEADLINES AND PROCEDURES FOR VOTING ON THE PLAN; (VI) APPROVING
           SOLICITATION PROCEDURES; (VII) ESTABLISHING PROCEDURES FOR
              TABULATION OF VOTES; AND (VIII) GRANTING RELATED RELIEF
                 The relief set forth on the following pages, numbered two (2) through and

including twenty two (22), is hereby ORDERED.


DATED: July 26, 2019




1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals
LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC)
(7634);
       Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959);
Kavod
     Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236);
KAVACK Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty
Corp. (4433).
Case 19-13448-VFP               Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                     Desc Main
                                            Document     Page 2 of 94
 Page:          2
 Debtors:       Aceto Corporation, et al.
 Case No.:      19-13448 (VFP)
 Caption:       Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
                Combined Hearing to Consider the Adequacy of the Disclosure Statement and
                Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
                Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
                to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
                the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
                Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

            Upon the motion (the “Motion”)2 [Doc. No. 686] of the debtors and debtors-in-possession

 (collectively, the “Debtors”) in the above-captioned cases for entry of an order (this “Solicitation

 Procedures Order”), pursuant to sections 105(a), 105(d)(2)(B)(vi), 1123, 1125, 1126, and 1128 of

 title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 3003, 3016, 3017, 3018,
 3020, and 9006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

 Rule 3018-1 of the Local Rules of the United States Bankruptcy Court for the District of New

 Jersey (the “Local Rules”), (i) approving the Disclosure Statement (as defined below) on an

 interim basis; (ii) scheduling a combined hearing (the “Combined Hearing”) to consider the

 adequacy of the Disclosure Statement and confirmation of the Plan (as defined below); (iii)

 approving the form and manner of notice of the Combined Hearing; (iv) establishing deadlines

 and procedures for filing objections to confirmation of the Plan; (v) establishing deadlines and

 procedures for voting on the Plan; (vi) approving solicitation procedures; (vii) establishing

 procedures for tabulation of votes; and (viii) granting related relief; and the Debtors having filed

 solicitation versions of the Second Modified Joint Plan of Liquidation of Aceto Corporation and

 Its Affiliated Debtors (as the same may be amended, modified, or supplemented from time to

 time, the “Plan”) [Doc. No. 757] and the Second Modified Disclosure Statement for the Second

 Modified Joint Plan of Liquidation of Aceto Corporation and Its Affiliated Debtors (as the same

 may be amended, modified, or supplemented from time to time, the “Disclosure Statement”)

 [Doc. No. 758] on July 26, 2019; and the Court having jurisdiction over this matter pursuant to

 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference to the Bankruptcy Court Under


 2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



                                                           -2-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                     Document     Page 3 of 94
 Page:        3
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 Title 11 of the United States District Court for the District of New Jersey, entered on July 23,

 1984, and amended on September 18, 2012; and venue being proper in this District pursuant to

 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided; and

 it appearing that no other or further notice need be provided; and the Court having considered the

 written objections and reservations of rights that were filed with respect to the Motion (including

 those filed at docket numbers 726, 731, 734 and 738); and the Court having conducted a hearing

 (the “Hearing”) on the Motion on July 25, 2019, at which time all interested parties were offered

 an opportunity to be heard with respect to the Motion; and the Court having determined that the

 legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

 and upon the proceedings had before this Court and after due deliberation and sufficient cause

 appearing therefore, it is hereby

        ORDERED, ADJUDGED AND DECREED THAT:

                 1.     The Motion is GRANTED as set forth herein. All objections, responses

 and reservations of rights with respect to the Motion that have not been withdrawn, waived,

 resolved or reserved as stated on the record at the Hearing are hereby overruled. The SEC’s

 objection to the Disclosure Statement [Doc. No. 731] (the “SEC Objection”) shall be deemed an

 objection to confirmation without need to file any additional pleadings, without prejudice to the

 SEC’s right to further object to confirmation on any ground not enumerated in the SEC

 Objection.

        2.       Approval of the Disclosure Statement. The Disclosure Statement is hereby

 APPROVED on an interim basis as containing adequate information within the meaning of

 section 1125 of the Bankruptcy Code.


                                                 -3-
Case 19-13448-VFP         Doc 759    Filed 07/26/19 Entered 07/26/19 14:05:47             Desc Main
                                    Document     Page 4 of 94
 Page:        4
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

         3.      The Disclosure Statement complies with Bankruptcy Rule 3016(c) and describes,

 in specific and conspicuous language, the acts to be enjoined and the entities subject to the

 injunction, exculpation, and release (including third-party release) provisions contained in the

 Plan.

         4.      Combined Hearing on Approval of the Disclosure Statement on a Final Basis

 and Confirmation of the Plan. This Court shall hold a combined hearing (the “Combined

 Hearing”) to consider approval of the Disclosure Statement on a final basis and confirmation of

 the Plan on September 12, 2019 at 11:00 a.m. (Eastern Time), or as soon thereafter as counsel

 may be heard, before the Honorable Vincent F. Papalia, United States Bankruptcy Judge, United

 States Bankruptcy Court for the District of New Jersey, Martin Luther King, Jr. Federal

 Building, 50 Walnut Street, 3rd Floor, Newark, New Jersey 07102. The Combined Hearing may

 be adjourned from time to time by way of announcement of such continuance in open court or

 otherwise by the Debtors or this Court, without further notice to parties in interest.

         5.      Deadline and Procedures for Filing Objections to Approval of the

 Disclosure Statement on a Final Basis and to Confirmation of the Plan. The deadline for

 filing and serving objections to approval of the adequacy of the Disclosure Statement on a final

 basis and/or confirmation of the Plan (“Plan/DS Objections”) shall be August 30, 2019 at 4:00

 p.m. (Eastern Time) (the “Plan/DS Objection Deadline”). In order to be considered, Plan/DS

 Objections, if any, must (a) be made in writing; (b) comply with the Bankruptcy Code, the

 Bankruptcy Rules, and the Local Rules; (c) state the name and address of the objecting party and

 the nature and amount of any claim or interest asserted by such party against the Debtors, their

 estates or property; (d) state with particularity the legal and factual bases and nature of any


                                                  -4-
Case 19-13448-VFP           Doc 759    Filed 07/26/19 Entered 07/26/19 14:05:47          Desc Main
                                      Document     Page 5 of 94
 Page:          5
 Debtors:       Aceto Corporation, et al.
 Case No.:      19-13448 (VFP)
 Caption:       Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
                Combined Hearing to Consider the Adequacy of the Disclosure Statement and
                Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
                Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
                to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
                the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
                Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 objection; and (e) be filed with the Court, and served on the following parties, so as to be

 received on or before the Plan/DS Objection Deadline: (i) counsel to the Debtors, Lowenstein

 Sandler LLP, 1251 Avenue of the Americas, New York, New York 10020, Attn: Michael S.

 Etkin, Esq., Kenneth A. Rosen, Esq. and Wojciech F. Jung, Esq.; (ii) the Office of The United

 States Trustee, One Newark Center, 1085 Raymond Boulevard, Suite 2100, Newark, New Jersey

 07102, Attn: David Gerardi, Esq.; and (iii) co-counsel to the Official Committee of Unsecured

 Creditors, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038,

 Attn: Jayme T. Goldstein, Esq. and Erez E. Gilad, Esq. and Porzio, Bromberg & Newman, P.C.,

 100 Southgate Parkway, P.O. Box 1997, Morristown, New Jersey 07962, Attn: Warren J. Martin,

 Jr., Esq. and Robert M. Schechter, Esq. (collectively, the “Notice Parties”).

           6.      Plan/DS Objections not timely filed and served in accordance with the provisions

 of the prior paragraph shall not be considered by the Court and shall be overruled.

           7.      Voting Record Date. The record date for purposes of determining (a) creditors

 and equity holders entitled to receive Solicitation Packages and related materials, if any, and (b)

 creditors entitled to vote to accept or reject the Plan, shall be July 18, 2019 (the “Voting Record

 Date”).

           8.      Deadline and Procedures for Temporary Allowance of Claims for Voting

 Purposes. The deadline for filing and serving motions pursuant to Bankruptcy Rule 3018(a)

 seeking temporary allowance of claims for the purpose of accepting or rejecting the Plan (“Rule

 3018(a) Motions”) shall be August 16, 2019 at 4:00 p.m. (Eastern Time) (the “Rule 3018(a)

 Motion Deadline”).




                                                   -5-
Case 19-13448-VFP               Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                       Desc Main
                                            Document     Page 6 of 94
 Page:            6
 Debtors:         Aceto Corporation, et al.
 Case No.:        19-13448 (VFP)
 Caption:         Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
                  Combined Hearing to Consider the Adequacy of the Disclosure Statement and
                  Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
                  Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
                  to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
                  the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
                  Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

            9.       In order to be considered, Rule 3018(a) Motions must: (a) be made in writing; (b)

 comply with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules; (c) state the name

 and address of the party asserting the 3018(a) Motion; (d) state with particularity the legal and

 factual bases for the Rule 3018(a) Motion; and (e) be filed with the Court, and served on the

 Notice Parties, so as to be received no later than the Rule 3018(a) Motion Deadline. Rule 3018(a)

 Motions not timely filed and served in accordance with the foregoing provision shall not be

 considered by the Court and shall be overruled.

            10.      Any party timely filing and serving a Rule 3018(a) Motion shall be provided a

 Ballot (as defined below) and shall be permitted to cast a provisional vote to accept or reject the

 Plan. If, and to the extent that, the Debtors and such party are unable to resolve the issues raised

 by the Rule 3018(a) Motion prior to the Voting Deadline (defined below), the provisional ballot

 shall not be counted as a vote on the Plan unless otherwise ordered by this Court before the

 Voting Deadline.3

            11.      Voting Deadline. To be counted, Ballots (including Master Ballots) for accepting

 or rejecting the Plan must be received by the Voting Agent by August 30, 2019 at 4:00 p.m.

 (Eastern Time) (the “Voting Deadline”). The Debtors are hereby authorized to extend, in their

 sole discretion, by written (including e-mail) notice to the Voting Agent, the period of time

 during which Ballots will be accepted for any reason from any creditor or class of creditors.

            12.      Treatment of Certain Unliquidated, Contingent, or Disputed Claims for

 Voting. Creditors whose claims are not scheduled or who hold claims that are scheduled as

 disputed, contingent, or unliquidated are required to timely file proofs of claim by the applicable

 3
     Claims will be determined for distribution purposes in accordance with the procedures set forth in the Plan.


                                                            -6-
Case 19-13448-VFP             Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                        Desc Main
                                          Document     Page 7 of 94
 Page:          7
 Debtors:       Aceto Corporation, et al.
 Case No.:      19-13448 (VFP)
 Caption:       Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
                Combined Hearing to Consider the Adequacy of the Disclosure Statement and
                Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
                Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
                to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
                the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
                Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 Bar Date in order to be treated as creditors with respect to such claims for voting and distribution

 purposes. “Non-Voting Claims” shall mean claims which are not the subject of a timely filed

 proof of claim, or a proof of claim deemed timely filed with the Court pursuant to either the

 Bankruptcy Code or other order of the Court, or otherwise deemed timely filed under applicable

 law, and (i) are scheduled in Debtors’ Schedules as disputed, contingent, or unliquidated; or (ii)

 are not scheduled. Creditors holding Non-Voting Claims shall be denied treatment as creditors

 with respect to such claims for purposes of voting on the Plan.

          13.      Notice and Transmittal of Solicitation Packages Including Ballots and Non-

 Voting Packages. As soon as practicable and within five (5) business days after the date of entry

 of this Solicitation Procedures Order by the Court, the Debtors shall mail or cause to be mailed by

 first class mail to (a) the U.S. Trustee; (b) co-counsel to the Committee; (c) counsel to the

 Indenture Trustee for the Convertible Senior Notes; (d) the SEC; (e) all of their known creditors,

 (f) all registered holders and beneficial holders of equity securities and Convertible Senior Notes

 as of the Voting Record Date,4 and (g) all parties entitled to notice pursuant to Bankruptcy Rule
 2002, notice of, inter alia, the Combined Hearing, substantially in the form attached hereto as

 Exhibit A (the “Combined Hearing Notice”), which form is hereby approved.

          14.      Non-Voting Packages. In addition, the Debtors shall mail or cause to be mailed

 by first-class mail to (a) holders of claims in Class 1 (Other Priority Claims) and Class 2 (Other

 Secured Claims) under the Plan, which classes are unimpaired, are conclusively presumed to


 4
   As is customary and accepted practice, certain beneficial holders of publicly-traded securities opt to receive notice
 electronically through their Nominee (as defined below) or their Nominee’s agent. In such instances, the Debtors
 are authorized to abide by such customary practices (and the beneficial holder’s intent) and cause the Combined
 Hearing Notice to be served electronically to such beneficial holders.


                                                          -7-
Case 19-13448-VFP         Doc 759    Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                    Document     Page 8 of 94
 Page:        8
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 have accepted the Plan, and are not entitled to vote on the Plan, a copy of the Notice of Non-

 Voting Status With Respect to Unimpaired Classes, substantially in the form attached hereto as

 Exhibit B-1; and (b) holders of claims or interests in Class 4A (Subordinated Claims Against

 Aceto Chemical Plus Debtors), Class 4B (Subordinated Claims Against Rising Pharma Debtors),

 Class 5 (Intercompany Claims), Class 6A (Interests in Aceto), and Class 6B (Interests in all

 Debtors Other than Aceto), which classes are impaired, are deemed to have rejected the Plan, and

 are not entitled to vote on the Plan, a copy of the Notice of Non-Voting Status With Respect to

 Impaired Classes, substantially in the form attached hereto as Exhibit B-2 (the Notice of Non-
 Voting Status With Respect to Unimpaired Classes and the Notice of Non-Voting Status With

 Respect to Impaired Classes; each a “Non-Voting Notice” and, each Non-Voting Notice together

 with the Confirmation Hearing Notice, a “Non-Voting Package”); provided, however, that each

 Debtor with a Class 5 Claim (Intercompany Claims) or Class 6B Interest (Interests in all Debtors

 Other than Aceto) will be deemed to have received the Non-Voting Package without actual

 mailing of such Non-Voting Package to such Debtor. The Notice of Non-Voting Status With

 Respect to Unimpaired Classes, substantially in the form of Exhibit B-1 and the Notice of Non-

 Voting Status With Respect To Impaired Classes, substantially in the form of Exhibit B-2, are

 hereby approved.

        15.      Solicitation Packages. The Debtors shall mail or cause to be mailed by first-class

 mail to holders of claims in Class 3A (General Unsecured Claims against Aceto Chemical Plus

 Debtors (including DPO Claim and Notes Claims)), Class 3B (General Unsecured Claims

 against Rising Pharma Debtors (including DPO Claim)), Class 3C (General Unsecured Claims

 against Arsynco), and Class 3D (General Unsecured Claims against Acci Realty), who are


                                                 -8-
Case 19-13448-VFP           Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                    Desc Main
                                        Document     Page 9 of 94
 Page:         9
 Debtors:      Aceto Corporation, et al.
 Case No.:     19-13448 (VFP)
 Caption:      Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
               Combined Hearing to Consider the Adequacy of the Disclosure Statement and
               Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
               Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
               to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
               the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
               Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 entitled to vote on the Plan, an information and solicitation package (the “Solicitation Package”).

 Subject in all respects to paragraph 16 hereof, the Solicitation Package shall contain copies or

 conformed printed versions of: (a) the Combined Hearing Notice; (b) the Disclosure Statement,

 including a copy of the Plan as Exhibit A thereto; (c) a copy of this Solicitation Procedures Order
 (without exhibits); and (d) a letter from the Committee in support of the Plan. In addition, each

 Solicitation Package also shall contain one or more ballots (and a pre-addressed, postage-prepaid

 return envelope) appropriate for the specific creditor, in substantially the forms of the proposed

 ballots collectively attached hereto as Exhibits C-1 through C-5 (as such ballots may be

 modified for particular classes and with instructions attached thereto, the “Ballots”), which forms

 of Ballots are hereby approved.

         16.      The Debtors, in their discretion, may provide the Disclosure Statement, including

 the Plan as Exhibit A, and this Solicitation Procedures Order in the form of a CD- ROM or USB

 flash drive containing such documents in an Adobe Acrobat (PDF) standard format, rather than in

 paper form. Parties may submit a request to the Voting Agent (as defined below) if they prefer

 paper copies of the Disclosure Statement, Plan and Solicitation Procedures Order, and all such

 requests will be fulfilled promptly.5

         17.      Creditors holding (a) unclassified claims or unimpaired claims and also (b) claims

 in a class that is designated as impaired and entitled to vote under the Plan shall receive only the

 Solicitation Package appropriate for the applicable impaired class. Creditors who have filed

 duplicate claims in any given class (i) shall receive only one Solicitation Package and one Ballot


 5
  The Disclosure Statement and Plan and all other documents filed in these Chapter 11 Cases are available free of
 charge on the Debtors’ case website at https://cases.primeclerk.com/aceto/.


                                                       -9-
Case 19-13448-VFP          Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                     Document      Page 10 of 94
 Page:         10
 Debtors:      Aceto Corporation, et al.
 Case No.:     19-13448 (VFP)
 Caption:      Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
               Combined Hearing to Consider the Adequacy of the Disclosure Statement and
               Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
               Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
               to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
               the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
               Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 for voting in the amount of a single claim with respect to that class; and (ii) shall be entitled to

 vote their claim only once with respect to that class whether or not an objection is pending with

 respect to such claim.

         18.      The Debtors shall not be required to provide a copy of the Solicitation Package to

 holders of Claims that are not classified in accordance with section 1123(a)(1) of the Bankruptcy

 Code.
         19.      Procedures for Transmittal to Record Holders of Securities. The Solicitation

 Package shall be mailed in accordance with the procedures outlined above to (a) each directly

 registered holder of the Debtors’ 2.00% Convertible Senior Notes with a maturity date of

 November 1, 2020 (the “Convertible Senior Notes”) as of the Voting Record Date, and (b) each

 broker, commercial bank, transfer agent, trust company, dealer, or other intermediary or

 nominee, or their mailing agent thereof (each a “Nominee”) identified by the Debtors’ Voting

 Agent (based on the securities listings at The Depository Trust Company) as an entity through

 which beneficial holders indirectly hold the Convertible Senior Notes. The Notice of Non-Voting

 Status With Respect to Impaired Classes shall be mailed to (a) each directly registered holder of

 Interests in Aceto Corporation as of the Voting Record Date, and (b) each Nominee identified by

 the Debtors’ Voting Agent as an entity through which beneficial holders indirectly hold Interests

 in Aceto Corporation. The Debtors are authorized to send Solicitation Packages or the Notice of

 Non-Voting Status With Respect to Impaired Classes, as applicable, to Nominees in paper format

 and/or via electronic transmission in accordance with the customary requirements of each

 Nominee.




                                                 -10-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                    Document      Page 11 of 94
 Page:        11
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

        20.      Registered Holders. Wilmington Trust, National Association, successor

 indenture trustee under the Convertible Senior Notes, shall, at the request of the Debtors, timely

 cooperate in (a) providing the Voting Agent with the names, addresses, account numbers, and

 holdings of the respective directly registered holders as of the Voting Record Date, in

 spreadsheet format, or (b) confirming that there are no directly registered holders as of the

 Voting Record Date other than The Depository Trust Company.

        21.      Dissemination to Beneficial Holders. The Nominees through which beneficial

 holders hold Convertible Senior Notes shall promptly distribute Solicitation Packages to such

 holders and cooperate with the Voting Agent to accomplish such distribution, in any case no later

 than five business days after receipt by the Nominees of the Solicitation Packages.
        22.      Voting by Beneficial Holders of Convertible Senior Notes. Nominees shall

 obtain the votes of beneficial holders of Convertible Senior Notes by forwarding the Solicitation

 Package to each beneficial holder of the Convertible Senior Notes for whom it acts as a

 Nominee for voting so that the beneficial holder may return its vote directly to its Nominee. The

 Voting Agent shall send Solicitation Packages in paper format or via electronic transmission in

 accordance with the customary requirements of each Nominee. Each Nominee shall then

 distribute the Solicitation Packages, as appropriate, in accordance with its customary practices

 and obtain votes to accept or reject the Plan also in accordance with its customary practices. If it

 is the Nominee’s customary and accepted practice to submit a “voting instruction form” to the

 beneficial holders for the purpose of recording the beneficial holder’s vote, the Nominee is

 authorized to send the voting instruction form; provided, however, that the Nominee shall also

 distribute to the beneficial holder the Beneficial Holder Ballot for Class 3A General Unsecured


                                                -11-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                    Document      Page 12 of 94
 Page:        12
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 Claims of Senior Noteholders (the “Beneficial Holder Ballot”) approved by this Solicitation

 Procedures Order. Nominees shall summarize the individual votes of their respective beneficial

 holders cast on their Beneficial Holder Ballots on a master Ballot, in substantially the form of the

 Master Ballot attached hereto as Exhibit C-6 (Master Ballot for Class 3A General Unsecured
 Claims of Senior Noteholders) (the “Master Ballot”), and then return the Master Ballot to the

 Voting Agent. The Master Ballot substantially in the form attached hereto as Exhibit C-6 is

 hereby approved.

        23.      When No Notice or Transmittal Necessary. Notwithstanding any provision of

 this Solicitation Procedures Order to the contrary, no notice or service of any kind shall be

 required to be made upon any person to whom the Debtors mailed a notice of the meeting of

 creditors under section 341 of the Bankruptcy Code or notice of the Bar Dates for filing proofs of

 claim and received either of such notices returned by the United States Postal Service marked

 “undeliverable as addressed,” “moved — left no forwarding address,” “forwarding order
 expired,” or similar marking or reason, unless the Debtors have been informed in writing by such

 person of that person’s new address.

        24.      The Debtors shall not re-mail undelivered Solicitation Packages or other

 undeliverable solicitation-related notices that were returned marked “undeliverable as

 addressed,” “moved — left no forwarding address,” “forwarding order expired” or similar

 marking or reason, unless the Debtors have been informed in writing by such person of that

 person’s new address.

        25.      Publication Notice. The Debtors shall publish a notice, setting forth the

 information contained in the Combined Hearing Notice, on one occasion, in either The New York


                                                -12-
Case 19-13448-VFP           Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47          Desc Main
                                      Document      Page 13 of 94
 Page:        13
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 Times, Wall Street Journal or USA Today (in a format modified for publication) within five (5)

 business days after the entry of this Solicitation Procedures Order or as soon as reasonably

 practicable thereafter.

        26.      Voting Agent. In connection with the solicitation of votes with respect to the

 plan, Prime Clerk LLC (“Prime Clerk” or the “Voting Agent”) is authorized and directed to

 assist the Debtors in (a) mailing the Solicitation Packages and other notices, (b) soliciting votes

 on the Plan, (c) receiving and tabulating Ballots cast on the Plan, (d) certifying to the Court the

 results of the balloting, and (e) responding to inquiries from creditors relating to the Plan, the

 Disclosure Statement, the Ballots, and matters related thereto. Ballots not received by the Voting

 Agent shall be deemed invalid and shall not be counted.

        27.      Voting Procedures. For purposes of voting, the amount of a claim used to

 calculate acceptance or rejection of the Plan under section 1126 of the Bankruptcy Code shall be

 determined in accordance with the following hierarchy:

                 (a)       if an order has been entered by the Court determining the amount of such
                           claim, whether pursuant to Bankruptcy Rule 3018 or otherwise, then in the
                           amount prescribed by the order;

                 (b)       if no such order has been entered, then in the liquidated amount contained
                           in a timely filed proof of claim that is not the subject of a timely filed
                           objection; and

                 (c)       if no such proof of claim has been timely filed, then in the liquidated,
                           noncontingent, and undisputed amount contained in the Debtors’
                           Schedules.
        28.      For purposes of voting, the following conditions shall apply to determine the

 amount and/or classification of a claim:



                                                  -13-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                    Document      Page 14 of 94
 Page:        14
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________
                 (a)    if a claim is partially liquidated and partially unliquidated, such claim shall
                        be allowed for voting purposes only in the liquidated amount;

                 (b)    if a scheduled or filed claim has been paid, such claim shall be disallowed
                        for voting purposes;

                 (c)    the holder of a timely filed proof of claim that is filed in a wholly
                        unliquidated, contingent, disputed, and/or unknown amount, and is not the
                        subject of a timely filed objection, is entitled to vote in the amount of
                        $1.00;

                 (d)    if the Debtors have filed an objection to or a request for estimation of a
                        claim on or before August 9, 2019 at 4:00 p.m. (Eastern Time), such
                        claim is temporarily disallowed for voting purposes, except as may be
                        ordered by this Court before the Voting Deadline; provided, however, that,
                        if the Debtors’ objection seeks only to reclassify or reduce the allowed
                        amount of such claim, then such claim is temporarily allowed for voting
                        purposes in the reduced amount and/or as reclassified (as applicable)
                        pursuant to the objection filed, except as may be ordered by this Court
                        before the Voting Deadline; and

                 (e)    claims filed for $0.00 are not entitled to vote.
        29.      Votes Counted. Any Ballot or Master Ballot, as appropriate, that is properly

 executed and timely received, and that is cast as either an acceptance or rejection of the Plan,

 shall be counted and shall be deemed to be cast as an acceptance or rejection, as the case may be,

 of the Plan. The failure of a holder of a claim in Classes 3A, 3B, 3C or 3D to timely deliver a
 properly executed Ballot shall be deemed to constitute an abstention by such holder with respect

 to voting on the Plan, and such abstention will not be counted as a vote for or against the Plan.

        30.      In addition to accepting Ballots by regular mail, overnight courier or hand

 delivery, the Debtors are authorized to accept Ballots via electronic, online transmission through

 a customized electronic Ballot utilizing the E-Ballot platform on Prime Clerk’s website of these




                                                 -14-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                    Document      Page 15 of 94
 Page:        15
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 Chapter 11 Cases. Holders may cast an E-Ballot and electronically sign and submit such

 electronic Ballot via the E- Ballot platform (instructions for casting an electronic Ballot can be

 found on the “E-Ballot” section of Prime Clerk’s website). The encrypted ballot data and audit

 trail created by such electronic submission shall become part of the record of any electronic

 Ballot submitted in this manner and the creditor’s electronic signature shall be deemed to be an

 original signature that is legally valid and effective. For the avoidance of doubt, the E-Ballot

 platform (https://cases.primeclerk.com/aceto) shall be the sole accepted means for holders to

 submit votes electronically, with the exception of Master Ballots, which Prime Clerk will accept

 by e-mail.

        31.      For purposes of voting, classification, and treatment under the Plan, (i) each

 holder of a claim that holds or has filed more than one non-duplicative claim against one or more

 of the Debtors in an impaired class shall be treated as if such holder has only one claim for the

 applicable class; (ii) the claims filed by such holder shall be aggregated in each applicable class;

 and (iii) the total dollar amount of such holder’s claims in each applicable class against each

 Debtor shall be the sum of the aggregated claims of such holder against those Debtors in each

 applicable class.

        32.      Each record holder or beneficial holder of Notes Claims shall be deemed to have

 voted the full principal amount of its claim, as of the Voting Record Date, notwithstanding

 anything to the contrary on the Ballot.

        33.      For purposes of the Voting Record Date, no transfer of claims pursuant to

 Bankruptcy Rule 3001 shall be recognized unless either (i) (a) documentation evidencing such

 transfer was filed with the Court on or before 21 days prior to the Voting Record Date and (b) no


                                                -15-
Case 19-13448-VFP              Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                         Document      Page 16 of 94
 Page:            16
 Debtors:         Aceto Corporation, et al.
 Case No.:        19-13448 (VFP)
 Caption:         Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
                  Combined Hearing to Consider the Adequacy of the Disclosure Statement and
                  Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
                  Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
                  to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
                  the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
                  Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 timely objection with respect to such transfer was filed by the transferor; or (ii) the parties to

 such transfer waived the 21-day period in the evidence of transfer and the evidence of transfer

 was docketed at least one business day prior to the Voting Record Date.

            34.      Votes Not Counted; Tabulation Procedures. Unless otherwise ordered by the

 Court after notice and a hearing or determined by the Debtors in their reasonable discretion, the

 following Ballots or Master Ballots shall not be counted or considered for any purpose in

 determining whether the Plan has been accepted or rejected:

                     (a)     any Ballot or Master Ballot received after the Voting Deadline;

                     (b)     any Ballot or Master Ballot that is illegible or contains insufficient
                             information to permit the identification of the claimant;

                     (c)     any Ballot cast by a person or entity that does not hold a claim in a class
                             that is entitled to vote to accept or reject the Plan;

                     (d)     any Ballot cast for a claim (i) scheduled as contingent, unliquidated, or
                             disputed or as zero or unknown in amount and (ii) for which no proof of
                             claim is timely filed and no Rule 3018(a) Motion has been filed by the
                             Rule 3018(a) Motion Deadline; provided, however, that a Ballot cast by a
                             “governmental unit” as defined in section 101(27) of the Bankruptcy Code
                             on account of a claim scheduled as contingent, unliquidated, or disputed or
                             as zero or unknown in amount for which no proof of claim was filed as of
                             the Voting Record Date will be accepted and tabulated in the amount of
                             $1.00;6

                     (e)     any Ballot that indicates neither an acceptance nor a rejection, or indicates
                             both an acceptance and rejection, of the Plan;

                     (f)     any Ballot (other than a Master Ballot) that casts part of its vote in the
                             same class to accept the Plan and part to reject the Plan;


 6
     The Governmental Bar Date is August 19, 2019 at 5:00 p.m. (ET).


                                                        -16-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47               Desc Main
                                    Document      Page 17 of 94
 Page:        17
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________
                 (g)    any form of Ballot or Master Ballot other than the official form sent by the
                        Voting Agent, or a copy thereof;

                 (h)    any Ballot received that the Voting Agent cannot match to an existing
                        database record;

                 (i)    any Ballot or Master Ballot that does not contain an original signature if
                        submitted by mail, courier, or hand delivery;

                 (j)    any Ballot or Master Ballot that does not contain an electronic signature if
                        submitted through the E-Ballot platform on Prime Clerk’s website; or

                 (k)    any Ballot or Master Ballot that is submitted by facsimile, email, or by any
                        means of electronic submission other than the E-Ballot platform on Prime
                        Clerk’s website; provided, however, that Master Ballots will be accepted
                        by email.
        35.      The following procedures and general assumptions shall govern tabulation of the

 Ballots:

                 (a)    Any creditor who has filed or purchased duplicate claims within the same
                        class shall be provided with only one Solicitation Package and one ballot
                        for voting a single claim in such class, regardless of whether the Debtors
                        have objected to such duplicate claim;

                 (b)    Unless otherwise determined by the Debtors in their reasonable discretion,
                        Ballots postmarked prior to the Voting Deadline, but received after the
                        Voting Deadline, shall not be counted;

                 (c)    If a creditor simultaneously casts inconsistent duplicate ballots with respect
                        to the same claim, such ballots cannot be counted; and

                 (d)    The Debtors, in their reasonable discretion, may waive any defect in any
                        Ballot.
        36.      Neither the Debtors, the Voting Agent nor any other person or entity shall be under

 any duty to provide notification of defects or irregularities with respect to delivered Ballots. Rather,




                                                  -17-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47                Desc Main
                                    Document      Page 18 of 94
 Page:        18
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 the Voting Agent may either disregard, with no further notice, defective Ballots, or it may attempt to

 have defective Ballots cured.

        37.      Withdrawal of Vote. Any party who has delivered a valid Ballot for the

 acceptance or rejection of the Plan may withdraw, subject to the Debtors’ right to contest the

 validity of such withdrawal, such acceptance or rejection by delivering a written notice of

 withdrawal to the Voting Agent at any time prior to the Voting Deadline. A notice of withdrawal,

 to be valid, shall (a) contain the description of the claim(s) to which it relates and the aggregate

 principal amount represented by such claim(s), (b) be signed by the withdrawing party in the
 same manner as the Ballot being withdrawn, (c) contain a certification that the withdrawing party

 owns the claim(s) and possesses the right to withdraw the Ballot sought to be withdrawn, and (d)

 be timely received by the Voting Agent prior to the Voting Deadline.

        38.      Changing Votes. Notwithstanding Bankruptcy Rule 3018(a), whenever two or

 more Ballots or Master Ballots are cast voting the same claim(s) prior to the Voting Deadline, the

 last valid Ballot or Master Ballot received prior to the Voting Deadline shall be deemed to reflect

 the voter’s intent and thus supersede any prior Ballots or Master Ballots, as the case may be,

 without prejudice to the Debtors’ right to object to the validity of the later Ballot or Master

 Ballot on any basis permitted by law, including under Bankruptcy Rule 3018(a), and, if the

 objection is sustained, to count the first dated Ballot or Master Ballot for all purposes.

        39.      No Division of Claims or Votes. Except as it may relate to the procedures

 implemented with respect to the Master Ballots, (a) a creditor who votes must vote the full

 amount of each claim voted either to accept or reject the Plan; and (b) each creditor who votes

 and holds multiple claims within a particular class must vote all such claims to either accept or


                                                 -18-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                    Document      Page 19 of 94
 Page:        19
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 reject the Plan. The Ballots of creditors failing to vote in the manner specified in this paragraph

 shall not be counted for any purpose.

        40.      Procedures for Counting Ballots from Holders of Notes Claims. Nominees

 through which beneficial holders hold Notes Claims shall receive and summarize on a Master

 Ballot all Beneficial Holder Ballots cast by the beneficial holders they serve and then return the

 Master Ballot to the Voting Agent on or before the Voting Deadline. Notwithstanding anything

 to the contrary herein, Nominees may provide Master Ballots to the Voting Agent via email at

 Acetoballots@primeclerk.com prior to the Voting Deadline.

        41.      Nominees shall be required to retain for inspection by the Court for one year

 following the Voting Deadline the Ballots cast by their beneficial holders or other means by

 which their beneficial holder clients conveyed their votes.

        42.      Nominees may elect to pre-validate the Beneficial Holder Ballot (a “Pre-

 Validated Ballot”) by (a) signing the applicable Beneficial Holder Ballot and including its

 Depository Trust Company Participant Number, (b) indicating on the Beneficial Holder Ballot

 the account number of such holder, and the principal amount of Convertible Senior Notes held

 by the Nominee for the benefit of such beneficial holder, and (c) forwarding the Beneficial

 Holder Ballot (together with the full Solicitation Package) to the beneficial holder for voting.

 The beneficial holder must then complete the information requested in the Beneficial Holder

 Ballot (including indicating a vote to accept or reject the Plan), review the certifications

 contained therein, and return the Beneficial Holder Ballot directly to the Voting Agent in the pre-

 addressed, postage paid envelope included with the Solicitation Package so that it is actually

 received by the Voting Agent on or before the Voting Deadline. A list of beneficial holders to


                                                -19-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                    Document      Page 20 of 94
 Page:        20
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

 whom the Nominee sent Pre-Validated Ballots shall be maintained by the Nominee for

 inspection for at least one (1) year following the Voting Deadline.

        43.      Votes cast by the beneficial holders through a Nominee and transmitted by means

 of a Master Ballot or a Pre-Validated Ballot shall be applied against the positions held by such

 Nominees as evidenced by the list of record holders of the Convertible Senior Notes or provided

 by the applicable securities depository. Votes submitted by a Nominee on a Master Ballot shall

 not be counted in excess of the position maintained by the respective Nominee on the Voting

 Record Date.

        44.      To the extent that conflicting, double, or over-votes are submitted on Master

 Ballots, the Voting Agent shall attempt to resolve such votes prior to the vote certification in

 order to ensure that the votes of beneficial holders of Convertible Senior Notes are accurately

 tabulated. Further, to the extent that such conflicting, double, or over-votes are not reconciled

 prior to the vote certification, the Voting Agent shall count votes in respect of each Master Ballot

 in the same proportion as the votes of the beneficial holders to accept or reject the Plan submitted

 on such Master Ballot, but only to the extent of the applicable Nominee’s position on the Voting

 Record Date in the Convertible Senior Notes.

        45.      For the purposes of tabulating votes, each beneficial holder shall be deemed

 (regardless of whether such holder includes interest in the amount voted on its Ballot) to have

 voted only the principal amount of its securities; any principal amounts thus voted may be

 thereafter adjusted by the Voting Agent, on a proportionate basis to reflect the corresponding

 claim amount, including any accrued but unpaid prepetition interest, to the extent allowed, with

 respect to the securities thus voted.


                                                -20-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47             Desc Main
                                    Document      Page 21 of 94
 Page:        21
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

        46.      Nominees are authorized to complete multiple Master Ballots, and the votes

 reflected by such multiple Master Ballots shall be counted, except to the extent that they are

 duplicative of the other Master Ballots. If two or more Master Ballots submitted are inconsistent

 in whole or in part, the last valid Master Ballot received prior to the Voting Deadline shall, to the

 extent of such inconsistency, supersede and revoke any prior Master Ballot, subject to the

 Debtors’ rights to object to the validity of any subsequently received Master Ballot on any basis

 permitted by law, including Bankruptcy Rule 3018(a) and, if such objection is sustained, the

 prior Master Ballot then shall be counted.

        47.      Classes Deemed to Reject. The holders of claims in Classes 4A, 4B, 5, 6A and

 6B shall be deemed to have rejected the Plan, and the Debtors are not required to solicit votes on

 the Plan from such holders.

        48.      Voting Classes; Deemed Acceptance by Non-Voting Classes. If a class contains

 claims eligible to vote and no holders of claims eligible to vote in such class vote to accept or

 reject the Plan, the Plan shall be deemed accepted by the holders of such claims in such class.

        49.      Voting Certification. The Voting Agent shall file its voting certification (the

 “Voting Certification”) on or before September 6, 2019.

        50.      Service and Notice Adequate and Sufficient. Service of all notices and

 documents described herein in the time and manner set forth herein shall constitute due, adequate

 and sufficient notice, and no other or further notice shall be necessary.

        51.      Order Superseding. The Court’s Order and Notice on Disclosure Statement

 [Doc. No. 649] shall be and hereby is superseded by this Solicitation Procedures Order in all

 respects.


                                                 -21-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47          Desc Main
                                    Document      Page 22 of 94
 Page:        22
 Debtors:     Aceto Corporation, et al.
 Case No.:    19-13448 (VFP)
 Caption:     Order (I) Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a
              Combined Hearing to Consider the Adequacy of the Disclosure Statement and
              Confirmation of the Plan; (III) Approving the Form and Manner of Notice of the
              Combined Hearing; (IV) Establishing Deadlines and Procedures for Filing Objections
              to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for Voting on
              the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for
              Tabulation of Votes; and (VIII) Granting Related Relief
 ____________________________________________________________________________________________

        52.      Non-substantive Changes. The Debtors are authorized to make non-substantive

 changes to the Disclosure Statement, the Plan, Ballots, Master Ballots, and related documents

 without further order of the Court, including without limitation, changes to correct typographical

 and grammatical errors and to make conforming changes among the Disclosure Statement, the

 Plan, and any other related materials prior to their mailing to parties in interest.

        53.      Retention of Jurisdiction. The Court shall retain jurisdiction to implement,

 interpret, and effectuate the provisions of this Solicitation Procedures Order.




                                                  -22-
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 23 of 94


                                      Exhibit A

                               Combined Hearing Notice
Case 19-13448-VFP             Doc 759       Filed 07/26/19 Entered 07/26/19 14:05:47                        Desc Main
                                          Document      Page 24 of 94


 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Michael S. Etkin, Esq.
 Wojciech F. Jung, Esq.
 Michael Savetsky, Esq.
 Philip J. Gross, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and
 Debtors-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11
                                          1
 ACETO CORPORATION, et al.,                                   Case No. 19-13448 (VFP)

                            Debtors.                          (Jointly Administered)


             NOTICE OF (A) INTERIM APPROVAL OF DISCLOSURE
       STATEMENT, (B) COMBINED HEARING ON APPROVAL OF DISCLOSURE
        STATEMENT ON A FINAL BASIS AND CONFIRMATION OF THE PLAN,
                   AND (C) RELATED OBJECTION DEADLINE

        PLEASE TAKE NOTICE that on July 26, 2019, the debtors and debtors-in-possession
 in the above-captioned cases (collectively, the “Debtors”) filed solicitation versions of the
 Second Modified Joint Plan of Liquidation of Aceto Corporation and Its Affiliated Debtors
 [Doc. No. [●]] (as the same may be amended, modified, or supplemented from time to time, the
 “Plan”) and the Second Modified Disclosure Statement for the Second Modified Joint Plan of
 Liquidation of Aceto Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be
 amended, modified, or supplemented from time to time, the “Disclosure Statement”), with the
 United States Bankruptcy Court for the District of New Jersey (the “Court”). Capitalized terms
 used in this Notice which are not defined have the meanings set forth in the Plan.


 1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC,
 f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634);
 Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod
 Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK
 Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp.
 (4433).

 25441/53
 07/26/2019 204504086.2
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                    Document      Page 25 of 94


         PLEASE TAKE FURTHER NOTICE that on [●], 2019, the Court entered the Order (I)
 Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a Combined Hearing to
 Consider the Adequacy of the Disclosure Statement and Confirmation of the Plan; (III) Approving
 the Form and Manner of Notice of the Combined Hearing; (IV) Establishing Deadlines and
 Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing Deadlines and
 Procedures for Voting on the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing
 Procedures for Tabulation of Votes; and (VIII) Granting Related Relief [Doc. No. [●]] (the
 “Solicitation Procedures Order”), which, among other things, approved the Disclosure Statement
 on an interim basis as containing adequate information within the meaning of section 1125 of title
 11 of the United States Code (the “Bankruptcy Code”).

         PLEASE TAKE FURTHER NOTICE that pursuant to the Solicitation Procedures
 Order, a combined hearing (the “Combined Hearing”) to consider (a) approval of the Disclosure
 Statement on a final basis and (b) confirmation of the Plan within the meaning of section 1129 of
 the Bankruptcy Code will be held before the Honorable Vincent F. Papalia, United States
 Bankruptcy Judge, United States Bankruptcy Court for the District of New Jersey, Martin Luther
 King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, New Jersey 07102, on
 September 12, 2019 at 11:00 a.m. (Eastern Time), or as soon thereafter as counsel may be heard.
 The Combined Hearing may be adjourned from time to time by way of announcement of such
 continuance in open court or otherwise by the Debtors or the Court, without further notice to parties
 in interest.

         PLEASE TAKE FURTHER NOTICE that responses and objections, if any, to approval
 of the adequacy of the Disclosure Statement on a final basis and/or confirmation of the Plan
 (“Plan/DS Objections”) must (a) be made in writing; (b) comply with the Bankruptcy Code, the
 Bankruptcy Rules, and the Local Rules; (c) state the name and address of the objecting party and
 the nature and amount of any claim or interest asserted by such party against the Debtors, their
 estates or property; (d) state with particularity the legal and factual bases and nature of the
 objection; and (e) be filed with the Court, and served on the following parties, so as to be received
 on or before August 30, 2019 at 4:00 p.m. (Eastern Time): (i) counsel to the Debtors, Lowenstein
 Sandler LLP, 1251 Avenue of the Americas, New York, New York 10020, Attn: Michael S. Etkin,
 Esq., Kenneth A. Rosen, Esq. and Wojciech F. Jung, Esq.; (ii) the Office of The United States
 Trustee, One Newark Center, 1085 Raymond Boulevard, Suite 2100, Newark, New Jersey 07102,
 Attn: David Gerardi, Esq.; and (iii) co-counsel to the Official Committee of Unsecured Creditors,
 Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038, Attn: Jayme
 T. Goldstein, Esq. and Erez E. Gilad, Esq. and Porzio, Bromberg & Newman, P.C., 100 Southgate
 Parkway, P.O. Box 1997, Morristown, New Jersey 07962, Attn: Warren J. Martin, Jr., Esq. and
 Robert M. Schechter, Esq. (collectively, the “Notice Parties”). Plan/DS Objections that are not
 timely filed shall not be considered by the Court and shall be overruled.

          PLEASE TAKE FURTHER NOTICE that, if you are the holder of a claim in a class that
 is entitled to vote on the Plan, the deadline for voting to accept or reject the Plan is August 30,
 2019 at 4:00 p.m. (Eastern Time). If you are currently not entitled to vote on the Plan but believe
 that you are the holder of a claim that should be entitled to vote on the Plan, then you must file and
 serve upon the Notice Parties a motion for an order pursuant to Rule 3018(a) of the Federal Rules
 of Bankruptcy Procedure temporarily allowing such claim for purposes of voting to accept or reject



                                                  -2
Case 19-13448-VFP       Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47          Desc Main
                                  Document      Page 26 of 94


 the Plan on or before August 16, 2019 at 4:00 p.m. (Eastern Time) in accordance with the
 Solicitation Procedures Order.

        PLEASE TAKE FURTHER NOTICE that the Plan provides for releases, exculpation
 and injunctions of certain conduct. The injunctions in the Plan include a permanent
 injunction of the commencement or prosecution in any manner by any entity of any claims,
 obligations, suits, judgments, damages, demands, rights, causes of action or liabilities
 released or exculpated pursuant to the Plan.

          PLEASE TAKE FURTHER NOTICE that the Disclosure Statement, Plan and
 Solicitation Procedures Order may be examined by any party in interest (i) between the hours of
 8:30 a.m. and 4:00 p.m., Monday through Friday, excluding federal holidays, at the Office of the
 Clerk of the Court, Martin Luther King, Jr. Federal Building, 50 Walnut Street, Third Floor,
 Newark,      New      Jersey   07102;     or    (ii)   at   the    Debtors’     case    website
 (https://cases.primeclerk.com/aceto); or may be obtained by written request to Prime Clerk LLC
 (the “Voting Agent”), at Acetoballots@primeclerk.com or by calling the Voting Agent at 844-
 216-7718.

      IF YOU HAVE ANY QUESTIONS REGARDING THIS NOTICE, YOU SHOULD
 CONTACT THE VOTING AGENT BY EMAIL AT ACETOBALLOTS@PRIMECLERK.COM
 OR BY TELEPHONE AT 844-216-7718. THE VOTING AGENT IS NOT PERMITTED TO
 PROVIDE LEGAL ADVICE.

 Dated: [●], 2019
                                                    LOWENSTEIN SANDLER LLP


                                                    Kenneth A. Rosen, Esq.
                                                    Michael S. Etkin, Esq.
                                                    Wojciech F. Jung, Esq.
                                                    Michael Savetsky, Esq.
                                                    Philip J. Gross, Esq.
                                                    One Lowenstein Drive
                                                    Roseland, New Jersey 07068
                                                    (973) 597-2500 (Telephone)
                                                    (973) 597-2400 (Facsimile)

                                                    Counsel to the Debtors and
                                                    Debtors-in-Possession




                                               -3
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47    Desc Main
                              Document      Page 27 of 94


                                     Exhibit B-1

           Notice of Non-Voting Status With Respect to Unimpaired Classes
Case 19-13448-VFP             Doc 759       Filed 07/26/19 Entered 07/26/19 14:05:47                        Desc Main
                                          Document      Page 28 of 94


 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Michael S. Etkin, Esq.
 Wojciech F. Jung, Esq.
 Michael Savetsky, Esq.
 Philip J. Gross, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and
 Debtors-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11
                                          1
 ACETO CORPORATION, et al.,                                   Case No. 19-13448 (VFP)

                            Debtors.                          (Jointly Administered)


                               NOTICE OF NON-VOTING STATUS
                            WITH RESPECT TO UNIMPAIRED CLASSES

        PLEASE TAKE NOTICE that on July 26, 2019, the debtors and debtors-in-possession
 in the above-captioned cases (collectively, the “Debtors”) filed solicitation versions of the
 Second Modified Joint Plan of Liquidation of Aceto Corporation and Its Affiliated Debtors
 [Doc. No. [●]] (as the same may be amended, modified, or supplemented from time to time,
 the “Plan”) and the Second Modified Disclosure Statement for the Second Modified Joint Plan
 of Liquidation of Aceto Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same
 may be amended, modified, or supplemented from time to time, the “Disclosure Statement”),
 with the United States Bankruptcy Court for the District of New Jersey (the “Court”).
 Capitalized terms used in this Notice which are not defined have the meanings set forth in the
 Plan.



 1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC,
 f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634);
 Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod
 Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK
 Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp.
 (4433).

 25441/53
 07/26/2019 204509975.2
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                   Document      Page 29 of 94


         PLEASE TAKE FURTHER NOTICE that on [●], 2019, the Court entered the Order (I)
 Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a Combined Hearing to
 Consider the Adequacy of the Disclosure Statement and Confirmation of the Plan; (III) Approving
 the Form and Manner of Notice of the Combined Hearing; (IV) Establishing Deadlines and
 Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing Deadlines and
 Procedures for Voting on the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing
 Procedures for Tabulation of Votes; and (VIII) Granting Related Relief [Doc. No. [●]] (the
 “Solicitation Procedures Order”), which, among other things, approved the Disclosure Statement
 on an interim basis as containing adequate information within the meaning of section 1125 of title
 11 of the United States Code (the “Bankruptcy Code”).

        UNDER THE TERMS OF THE PLAN, YOUR CLAIM(S) AGAINST THE
 DEBTORS IS/ARE NOT IMPAIRED AND, THEREFORE, PURSUANT TO SECTION
 1126(f) OF THE BANKRUPTCY CODE, YOU (I) ARE PRESUMED TO HAVE
 ACCEPTED THE PLAN, AND (II) ARE NOT ENTITLED TO VOTE ON THE PLAN.

         PLEASE TAKE FURTHER NOTICE that pursuant to the Solicitation Procedures
 Order, a combined hearing (the “Combined Hearing”) to consider (a) approval of the Disclosure
 Statement on a final basis and (b) confirmation of the Plan within the meaning of section 1129 of
 the Bankruptcy Code will be held before the Honorable Vincent F. Papalia, United States
 Bankruptcy Judge, United States Bankruptcy Court for the District of New Jersey, Martin Luther
 King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, New Jersey 07102, on
 September 12, 2019 at 11:00 a.m. (Eastern Time), or as soon thereafter as counsel may be heard.
 The Combined Hearing may be adjourned from time to time by way of announcement of such
 continuance in open court or otherwise by the Debtors or the Court, without further notice to parties
 in interest.

         PLEASE TAKE FURTHER NOTICE that responses and objections, if any, to approval
 of the adequacy of the Disclosure Statement on a final basis and/or confirmation of the Plan
 (“Plan/DS Objections”) must (a) be made in writing; (b) comply with the Bankruptcy Code, the
 Bankruptcy Rules, and the Local Rules; (c) state the name and address of the objecting party and
 the nature and amount of any claim or interest asserted by such party against the Debtors, their
 estates or property; (d) state with particularity the legal and factual bases and nature of any
 objection; and (e) be filed with the Court, and served on the following parties, so as to be received
 on or before August 30, 2019 at 4:00 p.m. (Eastern Time): (i) counsel to the Debtors, Lowenstein
 Sandler LLP, 1251 Avenue of the Americas, New York, New York 10020, Attn: Michael S. Etkin,
 Esq., Kenneth A. Rosen, Esq. and Wojciech F. Jung, Esq.; (ii) the Office of The United States
 Trustee, One Newark Center, 1085 Raymond Boulevard, Suite 2100, Newark, New Jersey 07102,
 Attn: David Gerardi, Esq.; and (iii) co-counsel to the Official Committee of Unsecured Creditors,
 Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038, Attn: Jayme
 T. Goldstein, Esq. and Erez E. Gilad, Esq. and Porzio, Bromberg & Newman, P.C., 100 Southgate
 Parkway, P.O. Box 1997, Morristown, New Jersey 07962, Attn: Warren J. Martin, Jr., Esq. and
 Robert M. Schechter, Esq. (collectively, the “Notice Parties”). Plan/DS Objections that are not
 timely filed shall not be considered by the Court and shall be overruled.

       PLEASE TAKE FURTHER NOTICE that the Plan provides for releases, exculpation
 and injunctions of certain conduct. The injunctions in the Plan include a permanent


                                                  -2
Case 19-13448-VFP       Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47          Desc Main
                                  Document      Page 30 of 94


 injunction of the commencement or prosecution in any manner by any entity of any claims,
 obligations, suits, judgments, damages, demands, rights, causes of action or liabilities
 released or exculpated pursuant to the Plan.

          PLEASE TAKE FURTHER NOTICE that the Disclosure Statement, Plan and
 Solicitation Procedures Order may be examined by any party in interest (i) between the hours of
 8:30 a.m. and 4:00 p.m., Monday through Friday, excluding federal holidays, at the Office of the
 Clerk of the Court, Martin Luther King, Jr. Federal Building, 50 Walnut Street, Third Floor,
 Newark,      New      Jersey   07102;     or    (ii)   at   the    Debtors’     case    website
 (https://cases.primeclerk.com/aceto); or may be obtained by written request to Prime Clerk LLC
 (the “Voting Agent”), at Acetoballots@primeclerk.com or by calling the Voting Agent at 844-
 216-7718.

      IF YOU HAVE ANY QUESTIONS REGARDING THIS NOTICE, YOU SHOULD
 CONTACT THE VOTING AGENT BY EMAIL AT ACETOBALLOTS@PRIMECLERK.COM
 OR BY TELEPHONE AT 844-216-7718. THE VOTING AGENT IS NOT PERMITTED TO
 PROVIDE LEGAL ADVICE.

 Dated: [●], 2019
                                                    LOWENSTEIN SANDLER LLP


                                                    Kenneth A. Rosen, Esq.
                                                    Michael S. Etkin, Esq.
                                                    Wojciech F. Jung, Esq.
                                                    Michael Savetsky, Esq.
                                                    Philip J. Gross, Esq.
                                                    One Lowenstein Drive
                                                    Roseland, New Jersey 07068
                                                    (973) 597-2500 (Telephone)
                                                    (973) 597-2400 (Facsimile)

                                                    Counsel to the Debtors and
                                                    Debtors-in-Possession




                                               -3
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 31 of 94


                                     Exhibit B-2

            Notice of Non-Voting Status With Respect to Impaired Classes
Case 19-13448-VFP             Doc 759       Filed 07/26/19 Entered 07/26/19 14:05:47                        Desc Main
                                          Document      Page 32 of 94


 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Michael S. Etkin, Esq.
 Wojciech F. Jung, Esq.
 Michael Savetsky, Esq.
 Philip J. Gross, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and
 Debtors-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11
                                          1
 ACETO CORPORATION, et al.,                                   Case No. 19-13448 (VFP)

                            Debtors.                          (Jointly Administered)


                                NOTICE OF NON-VOTING STATUS
                              WITH RESPECT TO IMPAIRED CLASSES

        PLEASE TAKE NOTICE that on July 26, 2019, the debtors and debtors-in-possession
 in the above-captioned cases (collectively, the “Debtors”) filed solicitation versions of the
 Second Modified Joint Plan of Liquidation of Aceto Corporation and Its Affiliated Debtors
 [Doc. No. [●]] (as the same may be amended, modified, or supplemented from time to time,
 the “Plan”) and the Second Modified Disclosure Statement for the Second Modified Joint Plan
 of Liquidation of Aceto Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same
 may be amended, modified, or supplemented from time to time, the “Disclosure Statement”),
 with the United States Bankruptcy Court for the District of New Jersey (the “Court”).
 Capitalized terms used in this Notice which are not defined have the meanings set forth in the
 Plan.



 1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC,
 f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634);
 Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod
 Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK
 Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp.
 (4433).

 25441/53
 07/26/2019 204509975.2
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                   Document      Page 33 of 94


         PLEASE TAKE FURTHER NOTICE that on [●], 2019, the Court entered the Order (I)
 Approving the Disclosure Statement on an Interim Basis; (II) Scheduling a Combined Hearing to
 Consider the Adequacy of the Disclosure Statement and Confirmation of the Plan; (III) Approving
 the Form and Manner of Notice of the Combined Hearing; (IV) Establishing Deadlines and
 Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing Deadlines and
 Procedures for Voting on the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing
 Procedures for Tabulation of Votes; and (VIII) Granting Related Relief [Doc. No. [●]] (the
 “Solicitation Procedures Order”), which, among other things, approved the Disclosure Statement
 on an interim basis as containing adequate information within the meaning of section 1125 of title
 11 of the United States Code (the “Bankruptcy Code”).

      UNDER THE TERMS OF THE PLAN, YOU MAY NOT BE ENTITLED TO
 RECEIVE OR RETAIN ANY PROPERTY ON ACCOUNT OF YOUR CLAIM(S)
 AGAINST, OR INTEREST(S) IN, THE DEBTORS AND, THEREFORE, PURSUANT
 TO SECTION 1126(g) OF THE BANKRUPTCY CODE, YOU (I) ARE DEEMED TO
 HAVE REJECTED THE PLAN, AND (II) ARE NOT ENTITLED TO VOTE ON THE
 PLAN.

         PLEASE TAKE FURTHER NOTICE that pursuant to the Solicitation Procedures
 Order, a combined hearing (the “Combined Hearing”) to consider (a) approval of the Disclosure
 Statement on a final basis and (b) confirmation of the Plan within the meaning of section 1129 of
 the Bankruptcy Code will be held before the Honorable Vincent F. Papalia, United States
 Bankruptcy Judge, United States Bankruptcy Court for the District of New Jersey, Martin Luther
 King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark, New Jersey 07102, on
 September 12, 2019 at 11:00 a.m. (Eastern Time), or as soon thereafter as counsel may be heard.
 The Combined Hearing may be adjourned from time to time by way of announcement of such
 continuance in open court or otherwise by the Debtors or the Court, without further notice to parties
 in interest.

         PLEASE TAKE FURTHER NOTICE that responses and objections, if any, to approval
 of the adequacy of the Disclosure Statement on a final basis and/or confirmation of the Plan
 (“Plan/DS Objections”) must (a) be made in writing; (b) comply with the Bankruptcy Code, the
 Bankruptcy Rules, and the Local Rules; (c) state the name and address of the objecting party and
 the nature and amount of any claim or interest asserted by such party against the Debtors, their
 estates or property; (d) state with particularity the legal and factual bases and nature of any
 objection; and (e) be filed with the Court, and served on the following parties, so as to be received
 on or before August 30, 2019 at 4:00 p.m. (Eastern Time): (i) counsel to the Debtors, Lowenstein
 Sandler LLP, 1251 Avenue of the Americas, New York, New York 10020, Attn: Michael S. Etkin,
 Esq., Kenneth A. Rosen, Esq. and Wojciech F. Jung, Esq.; (ii) the Office of The United States
 Trustee, One Newark Center, 1085 Raymond Boulevard, Suite 2100, Newark, New Jersey 07102,
 Attn: David Gerardi, Esq.; and (iii) co-counsel to the Official Committee of Unsecured Creditors,
 Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038, Attn: Jayme
 T. Goldstein, Esq. and Erez E. Gilad, Esq. and Porzio, Bromberg & Newman, P.C., 100 Southgate
 Parkway, P.O. Box 1997, Morristown, New Jersey 07962, Attn: Warren J. Martin, Jr., Esq. and
 Robert M. Schechter, Esq. (collectively, the “Notice Parties”). Plan/DS Objections that are not
 timely filed shall not be considered by the Court and shall be overruled.



                                                  -2
Case 19-13448-VFP       Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47          Desc Main
                                  Document      Page 34 of 94


        PLEASE TAKE FURTHER NOTICE that the Plan provides for releases, exculpation
 and injunctions of certain conduct. The injunctions in the Plan include a permanent
 injunction of the commencement or prosecution in any manner by any entity of any claims,
 obligations, suits, judgments, damages, demands, rights, causes of action or liabilities
 released or exculpated pursuant to the Plan.

          PLEASE TAKE FURTHER NOTICE that the Disclosure Statement, Plan and
 Solicitation Procedures Order may be examined by any party in interest (i) between the hours of
 8:30 a.m. and 4:00 p.m., Monday through Friday, excluding federal holidays, at the Office of the
 Clerk of the Court, Martin Luther King, Jr. Federal Building, 50 Walnut Street, Third Floor,
 Newark,      New      Jersey   07102;     or    (ii)   at   the    Debtors’     case    website
 (https://cases.primeclerk.com/aceto); or may be obtained by written request to Prime Clerk LLC
 (the “Voting Agent”), at Acetoballots@primeclerk.com or by calling the Voting Agent at 844-
 216-7718.

      IF YOU HAVE ANY QUESTIONS REGARDING THIS NOTICE, YOU SHOULD
 CONTACT THE VOTING AGENT BY EMAIL AT ACETOBALLOTS@PRIMECLERK.COM
 OR BY TELEPHONE AT 844-216-7718. THE VOTING AGENT IS NOT PERMITTED TO
 PROVIDE LEGAL ADVICE.

 Dated: [●], 2019
                                                    LOWENSTEIN SANDLER LLP


                                                    Kenneth A. Rosen, Esq.
                                                    Michael S. Etkin, Esq.
                                                    Wojciech F. Jung, Esq.
                                                    Michael Savetsky, Esq.
                                                    Philip J. Gross, Esq.
                                                    One Lowenstein Drive
                                                    Roseland, New Jersey 07068
                                                    (973) 597-2500 (Telephone)
                                                    (973) 597-2400 (Facsimile)

                                                    Counsel to the Debtors and
                                                    Debtors-in-Possession




                                               -3
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 35 of 94


                                     Exhibit C-1

                    Ballot for Class 3A General Unsecured Claims
             Against Aceto Chemical Plus Debtors (including DPO Claim)
Case 19-13448-VFP               Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                       Desc Main
                                           Document      Page 36 of 94


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY


 In re:                                                        Chapter 11
                                            1
 ACETO CORPORATION, et al.,                                    Case No. 19-13448 (VFP)

                               Debtors.                        (Jointly Administered)


                    [Ballot to be Tailored to Include Name and Address of Claimant,
                      Debtor Against Whom Claim is Asserted and Claim Amount]

               BALLOT FOR CLASS 3A GENERAL UNSECURED CLAIMS
                                                                   2
         AGAINST ACETO CHEMICAL PLUS DEBTORS (INCLUDING DPO CLAIM)

         The debtors and debtors-in-possession in the above-captioned cases (collectively, the
 “Debtors”) are soliciting votes with respect to the Second Modified Joint Plan of Liquidation of
 Aceto Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended,
                                                  3
 supplemented or otherwise modified, the “Plan”). The Plan is attached as Exhibit A to the Second
 Modified Disclosure Statement for the Second Modified Joint Plan of Liquidation of Aceto
 Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended, supplemented
 or otherwise modified, the “Disclosure Statement”).

          This Ballot is being sent to the holders of Class 3A General Unsecured Claims Against the
 Aceto Chemical Plus Debtors as classified under the Plan (“Class 3A General Unsecured Claims”).
 This Ballot is to be used by holders of Class 3A General Unsecured Claims to vote to accept or
 reject the Plan. The Plan is described in, and attached as Exhibit A to, the Disclosure Statement.
 Confirmation of the Plan requires the affirmative vote to accept the Plan from the holders of at
 least two-thirds in dollar amount and more than one-half in number of claims in each Class that
 actually vote on the Plan. If the requisite acceptances, however, are not obtained, the United States
 Bankruptcy Court for the District of New Jersey (the “Court”) may nonetheless confirm the Plan,
 if it finds that the Plan provides fair and equitable treatment to, and does not discriminate unfairly
 against, the Class or Classes rejecting it, and otherwise satisfies the requirements of sections

 1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC,
 f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634);
 Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod
 Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK
 Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp.
 (4433).
 2
  This Ballot is for Holders of Class 3A General Unsecured Claims Against Aceto Chemical Plus Debtors other than
 Notes Claims. Holders of Notes Claims are receiving separate ballots for such claims.
 3
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.


 25441/53
 07/26/2019 204513238.1
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                   Document      Page 37 of 94


 1129(a)(10) and 1129(b) of title 11 of the United States Code (the “Bankruptcy Code”). Either
 way, if the Court confirms the Plan, it will be binding on you. To have your vote count, you must
 complete and return this Ballot by 4:00 p.m. (Eastern Time) on August 30, 2019 (the “Voting
 Deadline”).

                                          IMPORTANT

      THE VOTING DEADLINE IS 4:00 P.M. (EASTERN TIME) ON AUGUST 30, 2019.

 YOU SHOULD REVIEW THE ACCOMPANYING DISCLOSURE STATEMENT AND
 PLAN FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF
 CLAIMS AGAINST THE DEBTORS BEFORE YOU VOTE. YOU MAY WISH TO SEEK
 LEGAL ADVICE CONCERNING THE PLAN AND THE CLASSIFICATION AND
 TREATMENT OF YOUR CLAIM UNDER THE PLAN.

 PLEASE READ CAREFULLY AND FOLLOW THE INSTRUCTIONS FOR RETURNING
 YOUR BALLOT. THE VOTING DEADLINE BY WHICH YOUR BALLOT MUST BE
 RECEIVED BY PRIME CLERK LLC (THE “VOTING AGENT”) IS 4:00 P.M. (EASTERN
 TIME) ON AUGUST 30, 2019, OR THE VOTE REPRESENTED BY YOUR BALLOT
 WILL NOT BE COUNTED.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
 PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
 ACETOBALLOTS@PRIMECLERK.COM OR BY TELEPHONE AT 844-216-7718. THE
 VOTING AGENT IS NOT AUTHORIZED TO PROVIDE LEGAL ADVICE.

                                        HOW TO VOTE
 1.     REVIEW THE INFORMATION IN ITEM 1 AND CONFIRM IT IS CORRECT.
 2.     COMPLETE ITEM 2.
 3.     REVIEW THE THIRD PARTY RELEASE SET FORTH IN ITEM 3 AND, IF
        APPLICABLE, SELECT WHETHER TO OPT OUT.
 4.     CAREFULLY REVIEW AND COMPLETE THE CERTIFICATIONS CONTAINED IN
        ITEM 4.
 5.     SIGN THE BALLOT.
 6.     RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED, POSTAGE-
        PREPAID ENVELOPE OR VIA PRIME CLERK’S E-BALLOTING PORTAL.

        (Note: Additional Instructions for Completing the Ballot are Set Forth Below)

        Please note that you must vote the entire claim you hold to accept or reject the Plan. For
 purposes of tabulating the votes, you shall be deemed to have voted the full amount of your claim.
 You may not split your vote. If you are submitting a vote with respect to any of your Class 3A
 General Unsecured Claims, you must vote on all of your Class 3A General Unsecured Claims in
 the same way (i.e., all “Accepts” or all “Rejects”).




                                                -2-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                   Document      Page 38 of 94


        An authorized signatory of the holder of Class 3A General Unsecured Claims may execute
 this Ballot, but must provide the name and address of the holder of such Class 3A General
 Unsecured Claims on this Ballot and may be required to submit evidence to the Court
 demonstrating such signatory’s authorization to vote on behalf of such Claims.

         You must provide all of the information requested by this Ballot. Failure to do so may result
 in the disqualification of your vote.




 ITEM 1.        CERTIFICATION OF AUTHORITY TO VOTE

         The undersigned hereby certifies that as of July 18, 2019 (the record date for voting on the
 Plan established by the Court), the undersigned is the holder (or authorized signatory for such
 holder) of a Class 3A General Unsecured Claim against the below-listed Debtor in the below-listed
 amount:

  Debtor: _____________________________             Amount: $____________________________


 ITEM 2.        VOTE ON PLAN

        The undersigned holder of the Class 3A General Unsecured Claim set forth in Item 1 above
 votes as follows (check one box only — if you do not check a box, or if you check both boxes,
 your vote will not be counted):

          to ACCEPT the Plan                                to REJECT the Plan

 ITEM 3.        THIRD PARTY RELEASE AND OPT-OUT ELECTION

        Section 9.05 of the Plan contains the following Third Party Release provisions:

          As of the Effective Date, for good and valuable consideration, the adequacy of which
 is hereby confirmed, including the obligations of the Debtors under the Plan and the
 contributions of the Released Parties to facilitate and implement the Plan, to the fullest extent
 permissible under applicable law, as such law may be extended after the Effective Date, each
 of the Releasing Parties shall be deemed to have conclusively, absolutely, unconditionally,
 irrevocably, and forever released, waived, and discharged each Released Party from any and
 all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing or
 hereinafter arising, in law, equity, or otherwise, that such Entity would have been legally
 entitled to assert (whether individually or collectively), based on or in any way relating to, or
 in any manner arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court
 restructuring and sale efforts, the Chapter 11 Cases, the Sales, the purchase, sale, or
 rescission of the purchase or sale of any security of the Debtors, the subject matter of, or the
 transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the


                                                 -3-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                   Document      Page 39 of 94


 business or contractual arrangements between any Debtor and any Released Party, the
 restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
 formulation, preparation, dissemination and filing of the Plan (including, for the avoidance
 of doubt, the Plan Supplement), the Disclosure Statement, the Chemical Plus Purchase
 Agreement, the Pharma Purchase Agreement, the Sale Orders or related agreements,
 instruments, or other documents, the pursuit of the Sales, the pursuit of consummation of
 the Sales, the pursuit of Confirmation of the Plan, the pursuit of consummation of the Plan,
 the administration and implementation of the Plan, or upon any other act or omission,
 transaction, agreement, event, or other occurrence taking place on or before the Effective
 Date of the Plan, provided that, nothing in this Section 9.05 shall be construed to release the
 Released Parties from gross negligence, willful misconduct, or fraud as determined by a Final
 Order; provided, further, that notwithstanding anything to the contrary herein, the foregoing
 release shall not affect the releases granted to the applicable entities pursuant to the Final
 DIP Order or the Mutual Release Agreement; provided, further, that this release shall not (1)
 preclude the United States Securities and Exchange Commission from enforcing its
 regulatory or police powers or (2) operate to release any claims or causes of action held
 directly (but not derivatively) by the United States Securities and Exchange Commission
 against any non-Debtor person or non-Debtor entity; provided, further, that this release shall
 not release any Securities Claims with respect to the Specified Individuals, provided that any
 such claims and any judgment or recoveries arising therefrom by Holders of Securities
 Claims shall be subject to and limited by Section 9.08. Notwithstanding anything to the
 contrary in the foregoing, the releases set forth above do not release any post-Effective Date
 obligation or liability of any Entity under the Plan or any document, instrument, or
 agreement (including those set forth in the Plan Supplement) executed to implement the
 Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the Third Party Release, which includes by reference
 each of the related provisions and definitions contained in this Plan, and further, shall
 constitute the Bankruptcy Court’s finding that the Third Party Release is: (1) in exchange
 for the good and valuable consideration provided by the Released Parties, (2) a good-faith
 settlement and compromise of claims released by the Third Party Release; (3) in the best
 interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
 reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar
 to any of the Releasing Parties asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property,
 released pursuant to the Third Party Release.

        The definition of “Released Parties” in the Plan is as follows:

         “Released Parties” means, collectively, each of the following solely in their respective
 capacities as such: (a) the Debtors’ current officers, directors, and managers (or any of the
 Debtors’ officers, directors and managers that served as such during or immediately prior
 to the Chapter 11 Cases); (b) the Debtors’ Professionals; (c) the Creditors’ Committee’s
 Professionals; (d) current and former members of the Creditors’ Committee, but solely in
 their capacities as such and not in any other capacity; (e) the Notes Indenture Trustee; and
 (f) with respect to each of the foregoing entities in clauses (a) through (e), such Entity and its


                                                -4-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                   Document      Page 40 of 94


 current and former Affiliates, and such Entities’ and their current and former Affiliates’
 current and former directors, managers, officers, equity holders (regardless of whether such
 interests are held directly or indirectly), predecessors, participants, successors, assigns,
 Affiliates, subsidiaries, divisions, managed accounts or funds, and each of their respective
 current and former equity holders, officers, directors, managers, principals, shareholders,
 members, managing members, management companies, fund advisors, employees, agents,
 advisory board members, financial advisors, partners, attorneys, accountants, investment
 bankers, consultants, representatives, and other professionals, in each case solely in their
 capacity as such. For the avoidance of doubt, and notwithstanding anything herein to the
 contrary, in no event shall holders of Interests in Aceto be considered “Released Parties” on
 account of such Interests.

        The definition of “Releasing Parties” in the Plan is as follows:

         “Releasing Parties” means, collectively, each of the following in their respective
 capacities as such: (a) the Released Parties identified in subsections (a)–(d) of the definition
 of “Released Parties”; (b) all Holders of Claims that vote to accept the Plan; (c) all Holders
 of Claims entitled to vote on the Plan who abstain from voting on the Plan and abstain from
 electing on their ballot to opt-out of the Third Party Release; (d) all Holders of Claims that
 vote to reject the Plan but do not elect on their ballot to opt-out of the Third Party Release;
 and (e) with respect to each of the foregoing entities in clauses (a) through (d), such Entity
 and its current and former Affiliates, and such Entities’ and their current and former
 Affiliates’ current and former directors, managers, officers, equity holders (regardless of
 whether such interests are held directly or indirectly), predecessors, participants, successors,
 assigns, Affiliates, managed accounts or funds, and each of their respective current and
 former equity holders, officers, directors, managers, principals, shareholders, members,
 managing members, management companies, fund advisors, employees, agents, advisory
 board members, financial advisors, partners, attorneys, accountants, investment bankers,
 consultants, representatives, and other professionals, in each case in their capacity as such;
 provided, however, that holders of Interests in Aceto shall not be considered “Releasing
 Parties” solely on account of such Interests.

     ALL HOLDERS OF CLAIMS WHO VOTE TO ACCEPT THE PLAN SHALL BE
 DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD PARTY
 RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

      ALL HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE TO ACCEPT OR
 REJECT THE PLAN WHO ABSTAIN FROM VOTING AND DO NOT ELECT TO OPT
 OUT OF THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD
 PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

       ALL HOLDERS OF CLAIMS WHO VOTE TO REJECT THE PLAN AND DO
 NOT ELECT TO OPT OUT OF THE THIRD PARTY RELEASE CONTAINED IN
 SECTION 9.05 OF THE PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND
 PROVIDED THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN.


                                                -5-
Case 19-13448-VFP            Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                    Desc Main
                                        Document      Page 41 of 94


      IF YOU VOTE TO ACCEPT THE PLAN, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO AND PROVIDED THE THIRD PARTY RELEASE CONTAINED IN
 SECTION 9.05 OF THE PLAN. OTHERWISE, YOU MAY ELECT TO OPT OUT OF
 AND WITHHOLD CONSENT TO THE THIRD PARTY RELEASE BY CHECKING THE
 BOX BELOW.

     YOUR DECISION WHETHER OR NOT TO OPT OUT OF THE THIRD PARTY
 RELEASE WILL NOT IMPACT YOUR DISTRIBUTIONS, IF ANY, UNDER THE PLAN.

      IF YOU SUBMIT THIS BALLOT WITHOUT CHECKING THE BOX BELOW, OR
 YOU DO NOT TIMELY SUBMIT A BALLOT, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF
 THE PLAN.

      The undersigned elects to opt out of the Third Party Release contained in Section 9.05
     of the Plan.


 ITEM 4.            AUTHORIZATION

         By returning this Ballot, the undersigned hereby certifies that as of July 18, 2019 (the
 record date for voting on the Plan established by the Court), it is the holder of the claim set forth
 in Item 1 above (or authorized signatory for such holder) and has full power and authority to vote
 to accept or to reject the Plan. To the extent the undersigned is voting on behalf of the actual holder
 of a claim, the undersigned certifies that it has the requisite authority to do so and will submit
 evidence of the same upon request.

         The undersigned further certifies that (a) it has received a copy of the Disclosure Statement
 (including the exhibits thereto), and (b) understands that the solicitation and tabulation of votes on
                                                                                       4
 the Plan is subject to the terms and conditions of the Solicitation Procedures Order entered by the
 Court and provided with this Ballot.


 Name:
                    (Print or Type)

 Social Security or Federal Tax I.D. No.


 Signature:

 4
   “Solicitation Procedures Order” means the Court’s Order (I) Approving the Disclosure Statement on an Interim
 Basis; (II) Scheduling a Combined Hearing to Consider the Adequacy of the Disclosure Statement and Confirmation
 of the Plan; (III) Approving the Form and Manner of Notice of the Combined Hearing; (IV) Establishing Deadlines
 and Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for
 Voting on the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for Tabulation of Votes;
 and (VIII) Granting Related Relief.


                                                        -6-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                    Document      Page 42 of 94




 By:
                (If Appropriate)

 Title:
                (If Appropriate)

 Street Address:


 City, State, Zip Code:


 Telephone Number:


 Date Completed:

       If you wish to update the address pre-printed on this Ballot, please send a change of
 address request to Acetoballots@primeclerk.com.

                    INSTRUCTIONS FOR COMPLETING THE BALLOT

        The Debtors are soliciting your vote on the Plan described in and attached as Exhibit A to
 the Disclosure Statement accompanying this Ballot. Please review the Disclosure Statement and
 Plan carefully before you vote. Unless otherwise defined, capitalized terms used herein have the
 same meanings ascribed to them in the Plan.

         This Ballot does not constitute and shall not be deemed to constitute (a) a proof of
 claim; (b) an amendment to a proof of claim; (c) an assertion of a claim or a waiver of any
 bar date or deadline to file a proof of claim; or (d) an admission by the Debtors of the nature,
 validity or amount of any claim. The Debtors reserve their right to object to allowance of any
 claim on any grounds under the Bankruptcy Code and applicable non-bankruptcy law.

        No fees, commissions or other remuneration will be payable to any broker, dealer, or other
 person for soliciting votes on the Plan (other than fees and expenses of the Voting Agent as
 authorized by the Court).

         To ensure your vote is counted, you must complete, sign and return this Ballot to the
 address set forth on the enclosed envelope provided or via Prime Clerk’s E-Balloting Portal.
 Unsigned Ballots will not be counted, provided that Ballots validly submitted through the E-
 Balloting Portal bearing the creditor’s electronic signature will be deemed to be an original
 signature that is legally valid and effective.

       Ballots must be received by the Voting Agent (i) at the following address: Aceto
 Corporation Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street,


                                                -7-
Case 19-13448-VFP       Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                  Document      Page 43 of 94


 Suite 1440, New York, NY 10165 or (ii) via Prime Clerk’s E-Balloting Portal by 4:00 p.m.
 (Eastern Time) on August 30, 2019. If a Ballot is received after the Voting Deadline it will not
 be counted. Delivery of a Ballot by facsimile, email or other electronic means other than Prime
 Clerk’s E-Balloting Portal will not be accepted.



        To complete this Ballot properly, take the following steps:

        (1)    Make sure that the information set forth in Item 1 is correct.
        (2)    Cast your vote to either accept or reject the Plan by checking the proper box in
               Item 2.
        (3)    Review the Third Party Release set forth in Item 3 and, if applicable, elect whether
               to opt out.
        (4)    Read Item 4 carefully.
        (5)    Provide the information required by Item 4.
        (6)    Sign and date your Ballot.
        (7)    If you are completing this Ballot on behalf of another person or entity, indicate
               your relationship with such person or entity and the capacity in which you are
               signing.
        (8)    Return the Ballot using the enclosed pre-addressed, postage-prepaid return
               envelope or via Prime Clerk’s E-Balloting Portal.


                   If Submitting Your Vote Through the E-Balloting Portal

  Prime Clerk will accept Ballots if properly completed through the E-Balloting Portal. To
  submit your Ballot via the E-Balloting Portal, visit https://cases.primeclerk.com/aceto/,
  click on the “Submit E-Ballot” section of the website, and follow the instructions to submit
  your Ballot.

  IMPORTANT NOTE: You will need the following information to retrieve and submit
  your customized electronic Ballot:

          Unique E-Ballot ID#:

  Prime Clerk’s E-Balloting Portal is the sole manner in which Ballots will be accepted via
  electronic or online transmission. Ballots submitted by facsimile, email or other means of
  electronic transmission will not be counted.

  Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
  your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
  ID# you receive, as applicable. Creditors who cast a Ballot using the E-Balloting Portal
  should NOT also submit a paper Ballot.

  If your Ballot is not received by Prime Clerk on or before the Voting Deadline, and such
  Voting Deadline is not extended by the Debtors, your vote will not be counted.




                                                -8-
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 44 of 94




                                         -9-
Case 19-13448-VFP      Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                 Document      Page 45 of 94



     If Submitting Your Vote by First Class Mail, Overnight Courier, or Hand Delivery

  Please complete and execute your ballot and submit it by first class mail in the enclosed
  postage prepaid envelope or by sending it to the following address:

                            Aceto Corporation Ballot Processing
                                   c/o Prime Clerk LLC
                                 One Grand Central Place
                              60 East 42nd Street, Suite 1440
                                   New York, NY 10165

  If your Ballot is not received by Prime Clerk on or before the Voting Deadline, and such
  Voting Deadline is not extended by the Debtors, your vote will not be counted.

                     PLEASE RETURN YOUR BALLOT PROMPTLY

         If you have any questions regarding this Ballot or the voting procedures, or wish to
 receive a copy of the Plan, Disclosure Statement or related materials, please contact the
 Voting Agent by email at Acetoballots@primeclerk.com or by telephone at 844-216-7718 or
 visit https://cases.primeclerk.com/aceto. The Voting Agent is not authorized to provide legal
 advice.




                                             -10-
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 46 of 94


                                     Exhibit C-2

                       Beneficial Holder Ballot for Class 3A
                     General Unsecured Claims of Noteholders
Case 19-13448-VFP               Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                       Desc Main
                                           Document      Page 47 of 94


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY


 In re:                                                        Chapter 11
                                            1
 ACETO CORPORATION, et al.,                                    Case No. 19-13448 (VFP)

                               Debtors.                        (Jointly Administered)


                            BENEFICIAL HOLDER BALLOT FOR CLASS 3A
                          GENERAL UNSECURED CLAIMS OF NOTEHOLDERS

                            [CUSIP NO. 004446AD2 / ISIN NO. US004446AD25]

                                     Record Date for Voting: July 18, 2019

         The debtors and debtors-in-possession in the above-captioned cases (collectively, the
 “Debtors”) are soliciting votes with respect to the Second Modified Joint Plan of Liquidation of
 Aceto Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended,
 supplemented or otherwise modified, the “Plan”).2 The Plan is attached as Exhibit A to the Second
 Modified Disclosure Statement for the Second Modified Joint Plan of Liquidation of Aceto
 Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended, supplemented
 or otherwise modified, the “Disclosure Statement”).

        This Ballot is being sent to beneficial holders of claims (“Notes Claims”) arising under the
 2.00% Convertible Senior Notes with a maturity date of November 1, 2020 (CUSIP No.
 004446AD2 / ISIN US004446AD25) (the “Notes”) issued pursuant to that certain Indenture, dated
 as of November 16, 2015, among Aceto Corporation and Wilmington Trust, National Association,
 as successor Trustee. The Plan classifies the Notes Claims as Class 3A General Unsecured Claims
 Against the Aceto Chemical Plus Debtors.

         This Ballot is to be used by the beneficial holders of the Notes Claims to vote to accept or
 reject the Plan. The Plan is described in, and attached as Exhibit A to, the Disclosure Statement.
 Confirmation of the Plan requires the affirmative vote to accept the Plan from the holders of at
 least two-thirds in dollar amount and more than one-half in number of claims in each Class that
 actually vote on the Plan. If the requisite acceptances, however, are not obtained, the United States
 1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC,
 f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634);
 Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod
 Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK
 Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp.
 (4433).
 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.


 25441/53
 07/26/2019 204513238.1
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                    Document      Page 48 of 94


 Bankruptcy Court for the District of New Jersey (the “Court”) may nonetheless confirm the Plan,
 if it finds that the Plan provides fair and equitable treatment to, and does not discriminate unfairly
 against, the Class or Classes rejecting it, and otherwise satisfies the requirements of sections
 1129(a)(10) and 1129(b) of title 11 of the United States Code (the “Bankruptcy Code”). Either
 way, if the Court confirms the Plan, it will be binding on you. To have your vote count, you must
 complete and return this Ballot by 4:00 p.m. (Eastern Time) on August 30, 2019 (the “Voting
 Deadline”).

                                           IMPORTANT

      THE VOTING DEADLINE IS 4:00 P.M. (EASTERN TIME) ON AUGUST 30, 2019.

 YOU SHOULD REVIEW THE ACCOMPANYING DISCLOSURE STATEMENT AND
 PLAN FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF
 CLAIMS AGAINST THE DEBTORS BEFORE YOU VOTE. YOU MAY WISH TO SEEK
 LEGAL ADVICE CONCERNING THE PLAN AND THE CLASSIFICATION AND
 TREATMENT OF YOUR CLAIM UNDER THE PLAN.

 PLEASE READ CAREFULLY, COMPLETE AND RETURN YOUR BALLOT TO YOUR
 BROKER, COMMERCIAL BANK, TRUST COMPANY, DEALER, OR OTHER
 INTERMEDIARY OR NOMINEE (EACH, A “NOMINEE”). MAKE SURE YOUR
 NOMINEE RECEIVES YOUR BALLOT IN SUFFICIENT TIME TO CAST YOUR VOTE
 ON A MASTER BALLOT PRIOR TO THE VOTING DEADLINE. THE MASTER
 BALLOT CAST ON YOUR BEHALF BY YOUR NOMINEE MUST BE RECEIVED BY
 PRIME CLERK LLC (THE “VOTING AGENT”) BY 4:00 P.M. (EASTERN TIME) ON
 AUGUST 30, 2019, OR THE VOTE REPRESENTED BY YOUR BALLOT WILL NOT BE
 COUNTED.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE
 PROCEDURES FOR CASTING YOUR VOTE, PLEASE CONTACT YOUR NOMINEE.

 IF YOU HAVE QUESTIONS ABOUT ACETO’S CHAPTER 11 CASE, PLEASE
 CONTACT      THE      VOTING     AGENT      BY     EMAIL      AT
 ACETOBALLOTS@PRIMECLERK.COM OR BY TELEPHONE AT 844-216-7718. THE
 VOTING AGENT IS NOT AUTHORIZED TO PROVIDE LEGAL ADVICE.

                                          HOW TO VOTE
 1.     COMPLETE ITEMS 1, 2, AND 3 (IF APPLICABLE).
 2.     REVIEW THE THIRD PARTY RELEASE SET FORTH IN ITEM 4 AND, IF
        APPLICABLE, SELECT WHETHER TO OPT OUT.
 3.     CAREFULLY REVIEW AND COMPLETE THE CERTIFICATIONS CONTAINED IN
        ITEM 5.
 4.     SIGN THE BALLOT.
 5.     RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED, POSTAGE-
        PREPAID ENVELOPE OR BASED ON THE INSTRUCTIONS PROVIDED TO YOU
        BY YOUR NOMINEE.


                                                  -2-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                   Document      Page 49 of 94



        (Note: Additional Instructions for Completing the Ballot are Set Forth Below)

        Please note that you must vote the entire claim you hold to accept or reject the Plan. For
 purposes of tabulating the votes, you shall be deemed to have voted the full amount of your claim.
 You may not split your vote. If you are submitting a vote with respect to any of your Notes Claims,
 you must vote on all of your Notes Claims in the same way (i.e., all “Accepts” or all “Rejects”).

        An authorized signatory of the holder of Notes Claims may execute this Ballot, but must
 provide the name and address of the holder of such Notes Claims on this Ballot and may be required
 to submit evidence to the Court demonstrating such signatory’s authorization to vote on behalf of
 such Notes Claims.

         You must provide all of the information requested by this Ballot. Failure to do so may result
 in the disqualification of your vote.




 ITEM 1.        CERTIFICATION OF AUTHORITY TO VOTE

         The undersigned hereby certifies that as of July 18, 2019 (the record date for voting on the
 Plan established by the Court), the undersigned is the beneficial holder (or authorized signatory
 for such beneficial holder) of a Notes Claim against Aceto Corporation in the aggregate principal
 amount set forth below:

        $____________________________ (CUSIP NO. 004446AD2 / ISIN US004446AD25)


 ITEM 2.        VOTE ON PLAN

        The undersigned holder of a Notes Claim against Aceto Corporation set forth in Item 1
 above votes as follows in Class 3A (check one box only — if you do not check a box, or if you
 check both boxes, your vote will not be counted):

          to ACCEPT the Plan                                to REJECT the Plan




                                                 -3-
Case 19-13448-VFP             Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47                    Desc Main
                                        Document      Page 50 of 94


 ITEM 3.          CERTIFICATION AS TO SENIOR NOTES HELD IN ADDITIONAL
                  ACCOUNTS

        By completing and returning this Ballot, the beneficial holder certifies that either (1) it has
 not submitted any other Ballots for other Notes Claims held in other accounts or other record
 names or (2) it has provided the information specified in the following table for all other Notes
 Claims for which is has submitted additional Ballots, each of which indicates the same vote to
 accept or reject the Plan (please use additional sheets of paper if necessary):

                  ONLY COMPLETE THIS SECTION IF YOU HAVE VOTED
                        BALLOTS OTHER THAN THIS BALLOT

                          3
      Name of Holder                 Account Number              Principal Amount          Accept or Reject
                                                                  of Other Notes
                                                                   Claims Voted
                                                             $

                                                             $

                                                             $

                                                             $



 ITEM 4.          THIRD PARTY RELEASE AND OPT-OUT ELECTION

         Section 9.05 of the Plan contains the following Third Party Release provisions:

          As of the Effective Date, for good and valuable consideration, the adequacy of which
 is hereby confirmed, including the obligations of the Debtors under the Plan and the
 contributions of the Released Parties to facilitate and implement the Plan, to the fullest extent
 permissible under applicable law, as such law may be extended after the Effective Date, each
 of the Releasing Parties shall be deemed to have conclusively, absolutely, unconditionally,
 irrevocably, and forever released, waived, and discharged each Released Party from any and
 all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing or
 hereinafter arising, in law, equity, or otherwise, that such Entity would have been legally
 entitled to assert (whether individually or collectively), based on or in any way relating to, or
 in any manner arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court
 restructuring and sale efforts, the Chapter 11 Cases, the Sales, the purchase, sale, or
 rescission of the purchase or sale of any security of the Debtors, the subject matter of, or the
 transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the

 3
  Insert your name if the Notes are held by you in record name or, if held in street name, insert the name of your
 Nominee.


                                                       -4-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                   Document      Page 51 of 94


 business or contractual arrangements between any Debtor and any Released Party, the
 restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
 formulation, preparation, dissemination and filing of the Plan (including, for the avoidance
 of doubt, the Plan Supplement), the Disclosure Statement, the Chemical Plus Purchase
 Agreement, the Pharma Purchase Agreement, the Sale Orders or related agreements,
 instruments, or other documents, the pursuit of the Sales, the pursuit of consummation of
 the Sales, the pursuit of Confirmation of the Plan, the pursuit of consummation of the Plan,
 the administration and implementation of the Plan, or upon any other act or omission,
 transaction, agreement, event, or other occurrence taking place on or before the Effective
 Date of the Plan, provided that, nothing in this Section 9.05 shall be construed to release the
 Released Parties from gross negligence, willful misconduct, or fraud as determined by a Final
 Order; provided, further, that notwithstanding anything to the contrary herein, the foregoing
 release shall not affect the releases granted to the applicable entities pursuant to the Final
 DIP Order or the Mutual Release Agreement; provided, further, that this release shall not (1)
 preclude the United States Securities and Exchange Commission from enforcing its
 regulatory or police powers or (2) operate to release any claims or causes of action held
 directly (but not derivatively) by the United States Securities and Exchange Commission
 against any non-Debtor person or non-Debtor entity; provided, further, that this release shall
 not release any Securities Claims with respect to the Specified Individuals, provided that any
 such claims and any judgment or recoveries arising therefrom by Holders of Securities
 Claims shall be subject to and limited by Section 9.08. Notwithstanding anything to the
 contrary in the foregoing, the releases set forth above do not release any post-Effective Date
 obligation or liability of any Entity under the Plan or any document, instrument, or
 agreement (including those set forth in the Plan Supplement) executed to implement the
 Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the Third Party Release, which includes by reference
 each of the related provisions and definitions contained in this Plan, and further, shall
 constitute the Bankruptcy Court’s finding that the Third Party Release is: (1) in exchange
 for the good and valuable consideration provided by the Released Parties, (2) a good-faith
 settlement and compromise of claims released by the Third Party Release; (3) in the best
 interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
 reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar
 to any of the Releasing Parties asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property,
 released pursuant to the Third Party Release.

        The definition of “Released Parties” in the Plan is as follows:

         “Released Parties” means, collectively, each of the following solely in their respective
 capacities as such: (a) the Debtors’ current officers, directors, and managers (or any of the
 Debtors’ officers, directors and managers that served as such during or immediately prior
 to the Chapter 11 Cases); (b) the Debtors’ Professionals; (c) the Creditors’ Committee’s
 Professionals; (d) current and former members of the Creditors’ Committee, but solely in
 their capacities as such and not in any other capacity; (e) the Notes Indenture Trustee; and
 (f) with respect to each of the foregoing entities in clauses (a) through (e), such Entity and its


                                                -5-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                   Document      Page 52 of 94


 current and former Affiliates, and such Entities’ and their current and former Affiliates’
 current and former directors, managers, officers, equity holders (regardless of whether such
 interests are held directly or indirectly), predecessors, participants, successors, assigns,
 Affiliates, subsidiaries, divisions, managed accounts or funds, and each of their respective
 current and former equity holders, officers, directors, managers, principals, shareholders,
 members, managing members, management companies, fund advisors, employees, agents,
 advisory board members, financial advisors, partners, attorneys, accountants, investment
 bankers, consultants, representatives, and other professionals, in each case solely in their
 capacity as such. For the avoidance of doubt, and notwithstanding anything herein to the
 contrary, in no event shall holders of Interests in Aceto be considered “Released Parties” on
 account of such Interests.

        The definition of “Releasing Parties” in the Plan is as follows:

         “Releasing Parties” means, collectively, each of the following in their respective
 capacities as such: (a) the Released Parties identified in subsections (a)–(d) of the definition
 of “Released Parties”; (b) all Holders of Claims that vote to accept the Plan; (c) all Holders
 of Claims entitled to vote on the Plan who abstain from voting on the Plan and abstain from
 electing on their ballot to opt-out of the Third Party Release; (d) all Holders of Claims that
 vote to reject the Plan but do not elect on their ballot to opt-out of the Third Party Release;
 and (e) with respect to each of the foregoing entities in clauses (a) through (d), such Entity
 and its current and former Affiliates, and such Entities’ and their current and former
 Affiliates’ current and former directors, managers, officers, equity holders (regardless of
 whether such interests are held directly or indirectly), predecessors, participants, successors,
 assigns, Affiliates, managed accounts or funds, and each of their respective current and
 former equity holders, officers, directors, managers, principals, shareholders, members,
 managing members, management companies, fund advisors, employees, agents, advisory
 board members, financial advisors, partners, attorneys, accountants, investment bankers,
 consultants, representatives, and other professionals, in each case in their capacity as such;
 provided, however, that holders of Interests in Aceto shall not be considered “Releasing
 Parties” solely on account of such Interests.

     ALL HOLDERS OF CLAIMS WHO VOTE TO ACCEPT THE PLAN SHALL BE
 DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD PARTY
 RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

      ALL HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE TO ACCEPT OR
 REJECT THE PLAN WHO ABSTAIN FROM VOTING AND DO NOT ELECT TO OPT
 OUT OF THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD
 PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

       ALL HOLDERS OF CLAIMS WHO VOTE TO REJECT THE PLAN AND DO
 NOT ELECT TO OPT OUT OF THE THIRD PARTY RELEASE CONTAINED IN
 SECTION 9.05 OF THE PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND
 PROVIDED THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN.


                                                -6-
Case 19-13448-VFP            Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                    Desc Main
                                        Document      Page 53 of 94


      IF YOU VOTE TO ACCEPT THE PLAN, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO AND PROVIDED THE THIRD PARTY RELEASE CONTAINED IN
 SECTION 9.05 OF THE PLAN. OTHERWISE, YOU MAY ELECT TO OPT OUT OF
 AND WITHHOLD CONSENT TO THE THIRD PARTY RELEASE BY CHECKING THE
 BOX BELOW.

     YOUR DECISION WHETHER OR NOT TO OPT OUT OF THE THIRD PARTY
 RELEASE WILL NOT IMPACT YOUR DISTRIBUTIONS, IF ANY, UNDER THE PLAN.

      IF YOU SUBMIT THIS BALLOT WITHOUT CHECKING THE BOX BELOW, OR
 YOU DO NOT TIMELY SUBMIT A BALLOT, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF
 THE PLAN.

      The undersigned elects to opt out of the Third Party Release contained in Section 9.05
     of the Plan.


 ITEM 5.            AUTHORIZATION

         By returning this Ballot, the undersigned beneficial holder of Notes Claims identified in
 Item 1 above certifies that it (a) has full power and authority to vote to accept or to reject the Plan
 with respect to the claims set forth in Item 1 above; (b) was the beneficial holder of the Notes
 identified in Item 1 as of July 18, 2019 (the record date for voting on the Plan established by the
 Court), or to the extent that the undersigned is voting on behalf of the actual holder of the claim,
 the undersigned certifies that it has the requisite authority to do so and will submit evidence of the
 same upon request; and (c) (i) it has received a copy of the Disclosure Statement (including the
 exhibits thereto), and (ii) understands that the solicitation and tabulation of votes on the Plan is
                                                                             4
 subject to the terms and conditions of the Solicitation Procedures Order entered by the Court and
 provided with this Ballot.


 Name:
                    (Print or Type)

 Social Security or Federal Tax I.D. No.


 Signature:


 4
   “Solicitation Procedures Order” means the Court’s Order (I) Approving the Disclosure Statement on an Interim
 Basis; (II) Scheduling a Combined Hearing to Consider the Adequacy of the Disclosure Statement and Confirmation
 of the Plan; (III) Approving the Form and Manner of Notice of the Combined Hearing; (IV) Establishing Deadlines
 and Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for
 Voting on the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for Tabulation of Votes;
 and (VIII) Granting Related Relief.


                                                        -7-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47          Desc Main
                                    Document      Page 54 of 94



 By:
                (If Appropriate)

 Title:
                (If Appropriate)

 Street Address:


 City, State, Zip Code:


 Telephone Number:


 Date Completed:

       If you wish to update the address pre-printed on this Ballot, please send a change of
 address request to Acetoballots@primeclerk.com.

                    INSTRUCTIONS FOR COMPLETING THE BALLOT

        The Debtors are soliciting your vote on the Plan described in and attached as Exhibit A to
 the Disclosure Statement accompanying this Ballot. Please review the Disclosure Statement and
 Plan carefully before you vote. Unless otherwise defined, capitalized terms used herein have the
 same meanings ascribed to them in the Plan.

         This Ballot does not constitute and shall not be deemed to constitute (a) a proof of
 claim; (b) an amendment to a proof of claim; (c) an assertion of a claim or a waiver of any
 bar date or deadline to file a proof of claim; or (d) an admission by the Debtors of the nature,
 validity or amount of any claim. The Debtors reserve their right to object to allowance of any
 claim on any grounds under the Bankruptcy Code and applicable non-bankruptcy law. This
 Ballot is not a letter of transmittal and may not be used for any other purpose than to cast
 votes to accept or reject the Plan.

        No fees, commissions or other remuneration will be payable to any broker, dealer, or other
 person for soliciting votes on the Plan (other than fees and expenses of the Voting Agent as
 authorized by the Court).

         To ensure your vote is counted, you must complete, sign and return this Ballot to your
 Nominee. Unsigned Ballots will not be counted. The Voting Deadline is 4:00 p.m. (Eastern
 Time) on August 30, 2019. Please make sure your Nominee receives your Ballot in sufficient
 time for your Nominee to submit a Master Ballot on your behalf to the Voting Agent by the Voting
 Deadline. If a Ballot is received after the Voting Deadline, it will not be counted. Delivery of a
 Ballot by facsimile, email or other electronic means will not be accepted.



                                                -8-
Case 19-13448-VFP       Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                  Document      Page 55 of 94


        DO NOT RETURN THIS BENEFICIAL BALLOT TO THE VOTING AGENT.

        To complete this Ballot properly, take the following steps:

        (1)    Make sure that the information required by Item 1 has been inserted.
        (2)    Cast your vote to either accept or reject the Plan by checking the proper box in
               Item 2.
        (3)    Provide the information required by Item 3, if applicable.
        (4)    Review the Third Party Release set forth in Item 4 and, if applicable, elect whether
               to opt out.
        (5)    Read Item 5 carefully.
        (6)    Provide the information required by Item 5.
        (7)    Sign and date your Ballot.
        (8)    If you are completing this Ballot on behalf of another person or entity, indicate
               your relationship with such person or entity and the capacity in which you are
               signing.
        (8)    Return the Ballot using the enclosed pre-addressed, postage-prepaid return
               envelope or based on the instructions provided to you by your Nominee.

                     PLEASE RETURN YOUR BALLOT PROMPTLY

         If you have any questions regarding this Ballot or the procedures for casting your
 vote, please contact your Nominee.

         If you have any questions regarding the Debtors’ chapter 11 case, or wish to receive
 a copy of the Plan, Disclosure Statement or related materials, please contact the Voting Agent
 by email at Acetoballots@primeclerk.com or by telephone at 844-216-7718 or visit
 https://cases.primeclerk.com/aceto. The Voting Agent is not authorized to provide legal
 advice.




                                                -9-
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 56 of 94


                                     Exhibit C-3

                   Ballot for Class 3B General Unsecured Claims
               Against Rising Pharma Debtors (including DPO Claim)
Case 19-13448-VFP               Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                       Desc Main
                                           Document      Page 57 of 94


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY


 In re:                                                        Chapter 11
                                            1
 ACETO CORPORATION, et al.,                                    Case No. 19-13448 (VFP)

                               Debtors.                        (Jointly Administered)


                    [Ballot to be Tailored to Include Name and Address of Claimant,
                      Debtor Against Whom Claim is Asserted and Claim Amount]

                 BALLOT FOR CLASS 3B GENERAL UNSECURED CLAIMS
               AGAINST RISING PHARMA DEBTORS (INCLUDING DPO CLAIM)

         The debtors and debtors-in-possession in the above-captioned cases (collectively, the
 “Debtors”) are soliciting votes with respect to the Second Modified Joint Plan of Liquidation of
 Aceto Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended,
                                                  2
 supplemented or otherwise modified, the “Plan”). The Plan is attached as Exhibit A to the Second
 Modified Disclosure Statement for the Second Modified Joint Plan of Liquidation of Aceto
 Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended, supplemented
 or otherwise modified, the “Disclosure Statement”).

          This Ballot is being sent to the holders of Class 3B General Unsecured Claims Against the
 Rising Pharma Debtors as classified under the Plan (“Class 3B General Unsecured Claims”). This
 Ballot is to be used by holders of Class 3B General Unsecured Claims to vote to accept or reject
 the Plan. The Plan is described in, and attached as Exhibit A to, the Disclosure Statement.
 Confirmation of the Plan requires the affirmative vote to accept the Plan from the holders of at
 least two-thirds in dollar amount and more than one-half in number of claims in each Class that
 actually vote on the Plan. If the requisite acceptances, however, are not obtained, the United States
 Bankruptcy Court for the District of New Jersey (the “Court”) may nonetheless confirm the Plan,
 if it finds that the Plan provides fair and equitable treatment to, and does not discriminate unfairly
 against, the Class or Classes rejecting it, and otherwise satisfies the requirements of sections
 1129(a)(10) and 1129(b) of title 11 of the United States Code (the “Bankruptcy Code”). Either
 way, if the Court confirms the Plan, it will be binding on you. To have your vote count, you must

 1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC,
 f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634);
 Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod
 Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK
 Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp.
 (4433).
 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.


 25441/53
 07/26/2019 204513238.1
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                   Document      Page 58 of 94


 complete and return this Ballot by 4:00 p.m. (Eastern Time) on August 30, 2019 (the “Voting
 Deadline”).

                                          IMPORTANT

      THE VOTING DEADLINE IS 4:00 P.M. (EASTERN TIME) ON AUGUST 30, 2019.

 YOU SHOULD REVIEW THE ACCOMPANYING DISCLOSURE STATEMENT AND
 PLAN FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF
 CLAIMS AGAINST THE DEBTORS BEFORE YOU VOTE. YOU MAY WISH TO SEEK
 LEGAL ADVICE CONCERNING THE PLAN AND THE CLASSIFICATION AND
 TREATMENT OF YOUR CLAIM UNDER THE PLAN.

 PLEASE READ CAREFULLY AND FOLLOW THE INSTRUCTIONS FOR RETURNING
 YOUR BALLOT. THE VOTING DEADLINE BY WHICH YOUR BALLOT MUST BE
 RECEIVED BY PRIME CLERK LLC (THE “VOTING AGENT”) IS 4:00 P.M. (EASTERN
 TIME) ON AUGUST 30, 2019, OR THE VOTE REPRESENTED BY YOUR BALLOT
 WILL NOT BE COUNTED.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
 PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
 ACETOBALLOTS@PRIMECLERK.COM OR BY TELEPHONE AT 844-216-7718. THE
 VOTING AGENT IS NOT AUTHORIZED TO PROVIDE LEGAL ADVICE.

                                        HOW TO VOTE
 1.     REVIEW THE INFORMATION IN ITEM 1 AND CONFIRM IT IS CORRECT.
 2.     COMPLETE ITEM 2.
 3.     REVIEW THE THIRD PARTY RELEASE SET FORTH IN ITEM 3 AND, IF
        APPLICABLE, SELECT WHETHER TO OPT OUT.
 4.     CAREFULLY REVIEW AND COMPLETE THE CERTIFICATIONS CONTAINED IN
        ITEM 4.
 5.     SIGN THE BALLOT.
 6.     RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED, POSTAGE-
        PREPAID ENVELOPE OR VIA PRIME CLERK’S E-BALLOTING PORTAL.

        (Note: Additional Instructions for Completing the Ballot are Set Forth Below)

        Please note that you must vote the entire claim you hold to accept or reject the Plan. For
 purposes of tabulating the votes, you shall be deemed to have voted the full amount of your claim.
 You may not split your vote. If you are submitting a vote with respect to any of your Class 3B
 General Unsecured Claims, you must vote on all of your Class 3B General Unsecured Claims in
 the same way (i.e., all “Accepts” or all “Rejects”).

        An authorized signatory of the holder of Class 3B General Unsecured Claims may execute
 this Ballot, but must provide the name and address of the holder of such Class 3B General



                                                -2-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                   Document      Page 59 of 94


 Unsecured Claims on this Ballot and may be required to submit evidence to the Court
 demonstrating such signatory’s authorization to vote on behalf of such Claims.

         You must provide all of the information requested by this Ballot. Failure to do so may result
 in the disqualification of your vote.




 ITEM 1.        CERTIFICATION OF AUTHORITY TO VOTE

         The undersigned hereby certifies that as of July 18, 2019 (the record date for voting on the
 Plan established by the Court), the undersigned is the holder (or authorized signatory for such
 holder) of a Class 3B General Unsecured Claim against the below-listed Debtor in the below-listed
 amount:

  Debtor: _____________________________             Amount: $____________________________


 ITEM 2.        VOTE ON PLAN

        The undersigned holder of the Class 3B General Unsecured Claim set forth in Item 1 above
 votes as follows (check one box only — if you do not check a box, or if you check both boxes,
 your vote will not be counted):

          to ACCEPT the Plan                                to REJECT the Plan

 ITEM 3.        THIRD PARTY RELEASE AND OPT-OUT ELECTION

        Section 9.05 of the Plan contains the following Third Party Release provisions:

          As of the Effective Date, for good and valuable consideration, the adequacy of which
 is hereby confirmed, including the obligations of the Debtors under the Plan and the
 contributions of the Released Parties to facilitate and implement the Plan, to the fullest extent
 permissible under applicable law, as such law may be extended after the Effective Date, each
 of the Releasing Parties shall be deemed to have conclusively, absolutely, unconditionally,
 irrevocably, and forever released, waived, and discharged each Released Party from any and
 all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing or
 hereinafter arising, in law, equity, or otherwise, that such Entity would have been legally
 entitled to assert (whether individually or collectively), based on or in any way relating to, or
 in any manner arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court
 restructuring and sale efforts, the Chapter 11 Cases, the Sales, the purchase, sale, or
 rescission of the purchase or sale of any security of the Debtors, the subject matter of, or the
 transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
 business or contractual arrangements between any Debtor and any Released Party, the
 restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,


                                                 -3-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                   Document      Page 60 of 94


 formulation, preparation, dissemination and filing of the Plan (including, for the avoidance
 of doubt, the Plan Supplement), the Disclosure Statement, the Chemical Plus Purchase
 Agreement, the Pharma Purchase Agreement, the Sale Orders or related agreements,
 instruments, or other documents, the pursuit of the Sales, the pursuit of consummation of
 the Sales, the pursuit of Confirmation of the Plan, the pursuit of consummation of the Plan,
 the administration and implementation of the Plan, or upon any other act or omission,
 transaction, agreement, event, or other occurrence taking place on or before the Effective
 Date of the Plan, provided that, nothing in this Section 9.05 shall be construed to release the
 Released Parties from gross negligence, willful misconduct, or fraud as determined by a Final
 Order; provided, further, that notwithstanding anything to the contrary herein, the foregoing
 release shall not affect the releases granted to the applicable entities pursuant to the Final
 DIP Order or the Mutual Release Agreement; provided, further, that this release shall not (1)
 preclude the United States Securities and Exchange Commission from enforcing its
 regulatory or police powers or (2) operate to release any claims or causes of action held
 directly (but not derivatively) by the United States Securities and Exchange Commission
 against any non-Debtor person or non-Debtor entity; provided, further, that this release shall
 not release any Securities Claims with respect to the Specified Individuals, provided that any
 such claims and any judgment or recoveries arising therefrom by Holders of Securities
 Claims shall be subject to and limited by Section 9.08. Notwithstanding anything to the
 contrary in the foregoing, the releases set forth above do not release any post-Effective Date
 obligation or liability of any Entity under the Plan or any document, instrument, or
 agreement (including those set forth in the Plan Supplement) executed to implement the
 Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the Third Party Release, which includes by reference
 each of the related provisions and definitions contained in this Plan, and further, shall
 constitute the Bankruptcy Court’s finding that the Third Party Release is: (1) in exchange
 for the good and valuable consideration provided by the Released Parties, (2) a good-faith
 settlement and compromise of claims released by the Third Party Release; (3) in the best
 interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
 reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar
 to any of the Releasing Parties asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property,
 released pursuant to the Third Party Release.

        The definition of “Released Parties” in the Plan is as follows:

         “Released Parties” means, collectively, each of the following solely in their respective
 capacities as such: (a) the Debtors’ current officers, directors, and managers (or any of the
 Debtors’ officers, directors and managers that served as such during or immediately prior
 to the Chapter 11 Cases); (b) the Debtors’ Professionals; (c) the Creditors’ Committee’s
 Professionals; (d) current and former members of the Creditors’ Committee, but solely in
 their capacities as such and not in any other capacity; (e) the Notes Indenture Trustee; and
 (f) with respect to each of the foregoing entities in clauses (a) through (e), such Entity and its
 current and former Affiliates, and such Entities’ and their current and former Affiliates’
 current and former directors, managers, officers, equity holders (regardless of whether such


                                                -4-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                   Document      Page 61 of 94


 interests are held directly or indirectly), predecessors, participants, successors, assigns,
 Affiliates, subsidiaries, divisions, managed accounts or funds, and each of their respective
 current and former equity holders, officers, directors, managers, principals, shareholders,
 members, managing members, management companies, fund advisors, employees, agents,
 advisory board members, financial advisors, partners, attorneys, accountants, investment
 bankers, consultants, representatives, and other professionals, in each case solely in their
 capacity as such. For the avoidance of doubt, and notwithstanding anything herein to the
 contrary, in no event shall holders of Interests in Aceto be considered “Released Parties” on
 account of such Interests.

        The definition of “Releasing Parties” in the Plan is as follows:

         “Releasing Parties” means, collectively, each of the following in their respective
 capacities as such: (a) the Released Parties identified in subsections (a)–(d) of the definition
 of “Released Parties”; (b) all Holders of Claims that vote to accept the Plan; (c) all Holders
 of Claims entitled to vote on the Plan who abstain from voting on the Plan and abstain from
 electing on their ballot to opt-out of the Third Party Release; (d) all Holders of Claims that
 vote to reject the Plan but do not elect on their ballot to opt-out of the Third Party Release;
 and (e) with respect to each of the foregoing entities in clauses (a) through (d), such Entity
 and its current and former Affiliates, and such Entities’ and their current and former
 Affiliates’ current and former directors, managers, officers, equity holders (regardless of
 whether such interests are held directly or indirectly), predecessors, participants, successors,
 assigns, Affiliates, managed accounts or funds, and each of their respective current and
 former equity holders, officers, directors, managers, principals, shareholders, members,
 managing members, management companies, fund advisors, employees, agents, advisory
 board members, financial advisors, partners, attorneys, accountants, investment bankers,
 consultants, representatives, and other professionals, in each case in their capacity as such;
 provided, however, that holders of Interests in Aceto shall not be considered “Releasing
 Parties” solely on account of such Interests.

     ALL HOLDERS OF CLAIMS WHO VOTE TO ACCEPT THE PLAN SHALL BE
 DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD PARTY
 RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

      ALL HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE TO ACCEPT OR
 REJECT THE PLAN WHO ABSTAIN FROM VOTING AND DO NOT ELECT TO OPT
 OUT OF THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD
 PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

       ALL HOLDERS OF CLAIMS WHO VOTE TO REJECT THE PLAN AND DO
 NOT ELECT TO OPT OUT OF THE THIRD PARTY RELEASE CONTAINED IN
 SECTION 9.05 OF THE PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND
 PROVIDED THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN.




                                                -5-
Case 19-13448-VFP            Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                    Desc Main
                                        Document      Page 62 of 94


      IF YOU VOTE TO ACCEPT THE PLAN, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO AND PROVIDED THE THIRD PARTY RELEASE CONTAINED IN
 SECTION 9.05 OF THE PLAN. OTHERWISE, YOU MAY ELECT TO OPT OUT OF
 AND WITHHOLD CONSENT TO THE THIRD PARTY RELEASE BY CHECKING THE
 BOX BELOW.

     YOUR DECISION WHETHER OR NOT TO OPT OUT OF THE THIRD PARTY
 RELEASE WILL NOT IMPACT YOUR DISTRIBUTIONS, IF ANY, UNDER THE PLAN.

      IF YOU SUBMIT THIS BALLOT WITHOUT CHECKING THE BOX BELOW, OR
 YOU DO NOT TIMELY SUBMIT A BALLOT, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF
 THE PLAN.

      The undersigned elects to opt out of the Third Party Release contained in Section 9.05
     of the Plan.


 ITEM 4.            AUTHORIZATION

         By returning this Ballot, the undersigned hereby certifies that as of July 18, 2019 (the
 record date for voting on the Plan established by the Court), it is the holder of the claim set forth
 in Item 1 above (or authorized signatory for such holder) and has full power and authority to vote
 to accept or to reject the Plan. To the extent the undersigned is voting on behalf of the actual holder
 of a claim, the undersigned certifies that it has the requisite authority to do so and will submit
 evidence of the same upon request.

         The undersigned further certifies that (a) it has received a copy of the Disclosure Statement
 (including the exhibits thereto), and (b) understands that the solicitation and tabulation of votes on
                                                                                       3
 the Plan is subject to the terms and conditions of the Solicitation Procedures Order entered by the
 Court and provided with this Ballot.


 Name:
                    (Print or Type)

 Social Security or Federal Tax I.D. No.


 Signature:

 3
   “Solicitation Procedures Order” means the Court’s Order (I) Approving the Disclosure Statement on an Interim
 Basis; (II) Scheduling a Combined Hearing to Consider the Adequacy of the Disclosure Statement and Confirmation
 of the Plan; (III) Approving the Form and Manner of Notice of the Combined Hearing; (IV) Establishing Deadlines
 and Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for
 Voting on the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for Tabulation of Votes;
 and (VIII) Granting Related Relief.


                                                        -6-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                    Document      Page 63 of 94




 By:
                (If Appropriate)

 Title:
                (If Appropriate)

 Street Address:


 City, State, Zip Code:


 Telephone Number:


 Date Completed:

       If you wish to update the address pre-printed on this Ballot, please send a change of
 address request to Acetoballots@primeclerk.com.

                    INSTRUCTIONS FOR COMPLETING THE BALLOT

        The Debtors are soliciting your vote on the Plan described in and attached as Exhibit A to
 the Disclosure Statement accompanying this Ballot. Please review the Disclosure Statement and
 Plan carefully before you vote. Unless otherwise defined, capitalized terms used herein have the
 same meanings ascribed to them in the Plan.

         This Ballot does not constitute and shall not be deemed to constitute (a) a proof of
 claim; (b) an amendment to a proof of claim; (c) an assertion of a claim or a waiver of any
 bar date or deadline to file a proof of claim; or (d) an admission by the Debtors of the nature,
 validity or amount of any claim. The Debtors reserve their right to object to allowance of any
 claim on any grounds under the Bankruptcy Code and applicable non-bankruptcy law.

        No fees, commissions or other remuneration will be payable to any broker, dealer, or other
 person for soliciting votes on the Plan (other than fees and expenses of the Voting Agent as
 authorized by the Court).

         To ensure your vote is counted, you must complete, sign and return this Ballot to the
 address set forth on the enclosed envelope provided or via Prime Clerk’s E-Balloting Portal.
 Unsigned Ballots will not be counted, provided that Ballots validly submitted through the E-
 Balloting Portal bearing the creditor’s electronic signature will be deemed to be an original
 signature that is legally valid and effective.

       Ballots must be received by the Voting Agent (i) at the following address: Aceto
 Corporation Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street,


                                                -7-
Case 19-13448-VFP       Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                  Document      Page 64 of 94


 Suite 1440, New York, NY 10165 or (ii) via Prime Clerk’s E-Balloting Portal by 4:00 p.m.
 (Eastern Time) on August 30, 2019. If a Ballot is received after the Voting Deadline it will not
 be counted. Delivery of a Ballot by facsimile, email or other electronic means other than Prime
 Clerk’s E-Balloting Portal will not be accepted.

        To complete this Ballot properly, take the following steps:

        (1)    Make sure that the information set forth in Item 1 is correct.
        (2)    Cast your vote to either accept or reject the Plan by checking the proper box in
               Item 2.
        (3)    Review the Third Party Release set forth in Item 3 and, if applicable, elect whether
               to opt out.
        (4)    Read Item 4 carefully.
        (5)    Provide the information required by Item 4.
        (6)    Sign and date your Ballot.
        (7)    If you are completing this Ballot on behalf of another person or entity, indicate
               your relationship with such person or entity and the capacity in which you are
               signing.
        (8)    Return the Ballot using the enclosed pre-addressed, postage-prepaid return
               envelope or via Prime Clerk’s E-Balloting Portal.


                   If Submitting Your Vote Through the E-Balloting Portal

  Prime Clerk will accept Ballots if properly completed through the E-Balloting Portal. To
  submit your Ballot via the E-Balloting Portal, visit https://cases.primeclerk.com/aceto/,
  click on the “Submit E-Ballot” section of the website, and follow the instructions to submit
  your Ballot.

  IMPORTANT NOTE: You will need the following information to retrieve and submit
  your customized electronic Ballot:

          Unique E-Ballot ID#:

  Prime Clerk’s E-Balloting Portal is the sole manner in which Ballots will be accepted via
  electronic or online transmission. Ballots submitted by facsimile, email or other means of
  electronic transmission will not be counted.

  Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
  your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
  ID# you receive, as applicable. Creditors who cast a Ballot using the E-Balloting Portal
  should NOT also submit a paper Ballot.

  If your Ballot is not received by Prime Clerk on or before the Voting Deadline, and such
  Voting Deadline is not extended by the Debtors, your vote will not be counted.




                                                -8-
Case 19-13448-VFP      Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                 Document      Page 65 of 94



     If Submitting Your Vote by First Class Mail, Overnight Courier, or Hand Delivery

  Please complete and execute your ballot and submit it by first class mail in the enclosed
  postage prepaid envelope or by sending it to the following address:

                            Aceto Corporation Ballot Processing
                                   c/o Prime Clerk LLC
                                 One Grand Central Place
                              60 East 42nd Street, Suite 1440
                                   New York, NY 10165

  If your Ballot is not received by Prime Clerk on or before the Voting Deadline, and such
  Voting Deadline is not extended by the Debtors, your vote will not be counted.

                     PLEASE RETURN YOUR BALLOT PROMPTLY

         If you have any questions regarding this Ballot or the voting procedures, or wish to
 receive a copy of the Plan, Disclosure Statement or related materials, please contact the
 Voting Agent by email at Acetoballots@primeclerk.com or by telephone at 844-216-7718 or
 visit https://cases.primeclerk.com/aceto. The Voting Agent is not authorized to provide legal
 advice.




                                              -9-
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 66 of 94


                                     Exhibit C-4

                               Ballot for Class 3C
                    General Unsecured Claims Against Arsynco
Case 19-13448-VFP               Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                       Desc Main
                                           Document      Page 67 of 94


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY


 In re:                                                        Chapter 11
                                            1
 ACETO CORPORATION, et al.,                                    Case No. 19-13448 (VFP)

                               Debtors.                        (Jointly Administered)


       [Ballot to be Tailored to Include Name and Address of Claimant and Claim Amount]

                    BALLOT FOR CLASS 3C GENERAL UNSECURED CLAIMS
                                  AGAINST ARSYNCO

         The debtors and debtors-in-possession in the above-captioned cases (collectively, the
 “Debtors”) are soliciting votes with respect to the Second Modified Joint Plan of Liquidation of
 Aceto Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended,
                                                  2
 supplemented or otherwise modified, the “Plan”). The Plan is attached as Exhibit A to the Second
 Modified Disclosure Statement for the Second Modified Joint Plan of Liquidation of Aceto
 Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended, supplemented
 or otherwise modified, the “Disclosure Statement”).

          This Ballot is being sent to the holders of Class 3C General Unsecured Claims Against
 Arsynco as classified under the Plan (“Class 3C General Unsecured Claims”). This Ballot is to be
 used by holders of Class 3C General Unsecured Claims to vote to accept or reject the Plan. The
 Plan is described in, and attached as Exhibit A to, the Disclosure Statement. Confirmation of the
 Plan requires the affirmative vote to accept the Plan from the holders of at least two-thirds in dollar
 amount and more than one-half in number of claims in each Class that actually vote on the Plan.
 If the requisite acceptances, however, are not obtained, the United States Bankruptcy Court for the
 District of New Jersey (the “Court”) may nonetheless confirm the Plan, if it finds that the Plan
 provides fair and equitable treatment to, and does not discriminate unfairly against, the Class or
 Classes rejecting it, and otherwise satisfies the requirements of sections 1129(a)(10) and 1129(b)
 of title 11 of the United States Code (the “Bankruptcy Code”). Either way, if the Court confirms




 1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC,
 f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634);
 Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod
 Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK
 Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp.
 (4433).
 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.


 25441/53
 07/26/2019 204513238.1
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                   Document      Page 68 of 94


 the Plan, it will be binding on you. To have your vote count, you must complete and return this
 Ballot by 4:00 p.m. (Eastern Time) on August 30, 2019 (the “Voting Deadline”).

                                          IMPORTANT

      THE VOTING DEADLINE IS 4:00 P.M. (EASTERN TIME) ON AUGUST 30, 2019.

 YOU SHOULD REVIEW THE ACCOMPANYING DISCLOSURE STATEMENT AND
 PLAN FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF
 CLAIMS AGAINST THE DEBTORS BEFORE YOU VOTE. YOU MAY WISH TO SEEK
 LEGAL ADVICE CONCERNING THE PLAN AND THE CLASSIFICATION AND
 TREATMENT OF YOUR CLAIM UNDER THE PLAN.

 PLEASE READ CAREFULLY AND FOLLOW THE INSTRUCTIONS FOR RETURNING
 YOUR BALLOT. THE VOTING DEADLINE BY WHICH YOUR BALLOT MUST BE
 RECEIVED BY PRIME CLERK LLC (THE “VOTING AGENT”) IS 4:00 P.M. (EASTERN
 TIME) ON AUGUST 30, 2019, OR THE VOTE REPRESENTED BY YOUR BALLOT
 WILL NOT BE COUNTED.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
 PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
 ACETOBALLOTS@PRIMECLERK.COM OR BY TELEPHONE AT 844-216-7718. THE
 VOTING AGENT IS NOT AUTHORIZED TO PROVIDE LEGAL ADVICE.

                                        HOW TO VOTE
 1.     REVIEW THE INFORMATION IN ITEM 1 AND CONFIRM IT IS CORRECT.
 2.     COMPLETE ITEM 2.
 3.     REVIEW THE THIRD PARTY RELEASE SET FORTH IN ITEM 3 AND, IF
        APPLICABLE, SELECT WHETHER TO OPT OUT.
 4.     CAREFULLY REVIEW AND COMPLETE THE CERTIFICATIONS CONTAINED IN
        ITEM 4.
 5.     SIGN THE BALLOT.
 6.     RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED, POSTAGE-
        PREPAID ENVELOPE OR VIA PRIME CLERK’S E-BALLOTING PORTAL.

        (Note: Additional Instructions for Completing the Ballot are Set Forth Below)

        Please note that you must vote the entire claim you hold to accept or reject the Plan. For
 purposes of tabulating the votes, you shall be deemed to have voted the full amount of your claim.
 You may not split your vote. If you are submitting a vote with respect to any of your Class 3C
 General Unsecured Claims, you must vote on all of your Class 3C General Unsecured Claims in
 the same way (i.e., all “Accepts” or all “Rejects”).

        An authorized signatory of the holder of Class 3C General Unsecured Claims may execute
 this Ballot, but must provide the name and address of the holder of such Class 3C General



                                                -2-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                   Document      Page 69 of 94


 Unsecured Claims on this Ballot and may be required to submit evidence to the Court
 demonstrating such signatory’s authorization to vote on behalf of such Claims.

         You must provide all of the information requested by this Ballot. Failure to do so may result
 in the disqualification of your vote.




 ITEM 1.        CERTIFICATION OF AUTHORITY TO VOTE

        The undersigned hereby certifies that as of July 18, 2019 (the record date for voting on the
 Plan established by the Court), the undersigned is the holder (or authorized signatory for such
 holder) of a Class 3C General Unsecured Claim in the below-listed amount:

  $____________________________


 ITEM 2.        VOTE ON PLAN

        The undersigned holder of the Class 3C General Unsecured Claim set forth in Item 1 above
 votes as follows (check one box only — if you do not check a box, or if you check both boxes,
 your vote will not be counted):

          to ACCEPT the Plan                                to REJECT the Plan

 ITEM 3.        THIRD PARTY RELEASE AND OPT-OUT ELECTION

        Section 9.05 of the Plan contains the following Third Party Release provisions:

          As of the Effective Date, for good and valuable consideration, the adequacy of which
 is hereby confirmed, including the obligations of the Debtors under the Plan and the
 contributions of the Released Parties to facilitate and implement the Plan, to the fullest extent
 permissible under applicable law, as such law may be extended after the Effective Date, each
 of the Releasing Parties shall be deemed to have conclusively, absolutely, unconditionally,
 irrevocably, and forever released, waived, and discharged each Released Party from any and
 all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing or
 hereinafter arising, in law, equity, or otherwise, that such Entity would have been legally
 entitled to assert (whether individually or collectively), based on or in any way relating to, or
 in any manner arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court
 restructuring and sale efforts, the Chapter 11 Cases, the Sales, the purchase, sale, or
 rescission of the purchase or sale of any security of the Debtors, the subject matter of, or the
 transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
 business or contractual arrangements between any Debtor and any Released Party, the
 restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
 formulation, preparation, dissemination and filing of the Plan (including, for the avoidance


                                                 -3-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                   Document      Page 70 of 94


 of doubt, the Plan Supplement), the Disclosure Statement, the Chemical Plus Purchase
 Agreement, the Pharma Purchase Agreement, the Sale Orders or related agreements,
 instruments, or other documents, the pursuit of the Sales, the pursuit of consummation of
 the Sales, the pursuit of Confirmation of the Plan, the pursuit of consummation of the Plan,
 the administration and implementation of the Plan, or upon any other act or omission,
 transaction, agreement, event, or other occurrence taking place on or before the Effective
 Date of the Plan, provided that, nothing in this Section 9.05 shall be construed to release the
 Released Parties from gross negligence, willful misconduct, or fraud as determined by a Final
 Order; provided, further, that notwithstanding anything to the contrary herein, the foregoing
 release shall not affect the releases granted to the applicable entities pursuant to the Final
 DIP Order or the Mutual Release Agreement; provided, further, that this release shall not (1)
 preclude the United States Securities and Exchange Commission from enforcing its
 regulatory or police powers or (2) operate to release any claims or causes of action held
 directly (but not derivatively) by the United States Securities and Exchange Commission
 against any non-Debtor person or non-Debtor entity; provided, further, that this release shall
 not release any Securities Claims with respect to the Specified Individuals, provided that any
 such claims and any judgment or recoveries arising therefrom by Holders of Securities
 Claims shall be subject to and limited by Section 9.08. Notwithstanding anything to the
 contrary in the foregoing, the releases set forth above do not release any post-Effective Date
 obligation or liability of any Entity under the Plan or any document, instrument, or
 agreement (including those set forth in the Plan Supplement) executed to implement the
 Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the Third Party Release, which includes by reference
 each of the related provisions and definitions contained in this Plan, and further, shall
 constitute the Bankruptcy Court’s finding that the Third Party Release is: (1) in exchange
 for the good and valuable consideration provided by the Released Parties, (2) a good-faith
 settlement and compromise of claims released by the Third Party Release; (3) in the best
 interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
 reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar
 to any of the Releasing Parties asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property,
 released pursuant to the Third Party Release.

        The definition of “Released Parties” in the Plan is as follows:

         “Released Parties” means, collectively, each of the following solely in their respective
 capacities as such: (a) the Debtors’ current officers, directors, and managers (or any of the
 Debtors’ officers, directors and managers that served as such during or immediately prior
 to the Chapter 11 Cases); (b) the Debtors’ Professionals; (c) the Creditors’ Committee’s
 Professionals; (d) current and former members of the Creditors’ Committee, but solely in
 their capacities as such and not in any other capacity; (e) the Notes Indenture Trustee; and
 (f) with respect to each of the foregoing entities in clauses (a) through (e), such Entity and its
 current and former Affiliates, and such Entities’ and their current and former Affiliates’
 current and former directors, managers, officers, equity holders (regardless of whether such
 interests are held directly or indirectly), predecessors, participants, successors, assigns,


                                                -4-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                   Document      Page 71 of 94


 Affiliates, subsidiaries, divisions, managed accounts or funds, and each of their respective
 current and former equity holders, officers, directors, managers, principals, shareholders,
 members, managing members, management companies, fund advisors, employees, agents,
 advisory board members, financial advisors, partners, attorneys, accountants, investment
 bankers, consultants, representatives, and other professionals, in each case solely in their
 capacity as such. For the avoidance of doubt, and notwithstanding anything herein to the
 contrary, in no event shall holders of Interests in Aceto be considered “Released Parties” on
 account of such Interests.

        The definition of “Releasing Parties” in the Plan is as follows:

         “Releasing Parties” means, collectively, each of the following in their respective
 capacities as such: (a) the Released Parties identified in subsections (a)–(d) of the definition
 of “Released Parties”; (b) all Holders of Claims that vote to accept the Plan; (c) all Holders
 of Claims entitled to vote on the Plan who abstain from voting on the Plan and abstain from
 electing on their ballot to opt-out of the Third Party Release; (d) all Holders of Claims that
 vote to reject the Plan but do not elect on their ballot to opt-out of the Third Party Release;
 and (e) with respect to each of the foregoing entities in clauses (a) through (d), such Entity
 and its current and former Affiliates, and such Entities’ and their current and former
 Affiliates’ current and former directors, managers, officers, equity holders (regardless of
 whether such interests are held directly or indirectly), predecessors, participants, successors,
 assigns, Affiliates, managed accounts or funds, and each of their respective current and
 former equity holders, officers, directors, managers, principals, shareholders, members,
 managing members, management companies, fund advisors, employees, agents, advisory
 board members, financial advisors, partners, attorneys, accountants, investment bankers,
 consultants, representatives, and other professionals, in each case in their capacity as such;
 provided, however, that holders of Interests in Aceto shall not be considered “Releasing
 Parties” solely on account of such Interests.

     ALL HOLDERS OF CLAIMS WHO VOTE TO ACCEPT THE PLAN SHALL BE
 DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD PARTY
 RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

      ALL HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE TO ACCEPT OR
 REJECT THE PLAN WHO ABSTAIN FROM VOTING AND DO NOT ELECT TO OPT
 OUT OF THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD
 PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

       ALL HOLDERS OF CLAIMS WHO VOTE TO REJECT THE PLAN AND DO
 NOT ELECT TO OPT OUT OF THE THIRD PARTY RELEASE CONTAINED IN
 SECTION 9.05 OF THE PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND
 PROVIDED THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN.

     IF YOU VOTE TO ACCEPT THE PLAN, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO AND PROVIDED THE THIRD PARTY RELEASE CONTAINED IN


                                                -5-
Case 19-13448-VFP            Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                    Desc Main
                                        Document      Page 72 of 94


 SECTION 9.05 OF THE PLAN. OTHERWISE, YOU MAY ELECT TO OPT OUT OF
 AND WITHHOLD CONSENT TO THE THIRD PARTY RELEASE BY CHECKING THE
 BOX BELOW.

     YOUR DECISION WHETHER OR NOT TO OPT OUT OF THE THIRD PARTY
 RELEASE WILL NOT IMPACT YOUR DISTRIBUTIONS, IF ANY, UNDER THE PLAN.

      IF YOU SUBMIT THIS BALLOT WITHOUT CHECKING THE BOX BELOW, OR
 YOU DO NOT TIMELY SUBMIT A BALLOT, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF
 THE PLAN.

      The undersigned elects to opt out of the Third Party Release contained in Section 9.05
     of the Plan.


 ITEM 4.            AUTHORIZATION

         By returning this Ballot, the undersigned hereby certifies that as of July 18, 2019 (the
 record date for voting on the Plan established by the Court), it is the holder of the claim set forth
 in Item 1 above (or authorized signatory for such holder) and has full power and authority to vote
 to accept or to reject the Plan. To the extent the undersigned is voting on behalf of the actual holder
 of a claim, the undersigned certifies that it has the requisite authority to do so and will submit
 evidence of the same upon request.

         The undersigned further certifies that (a) it has received a copy of the Disclosure Statement
 (including the exhibits thereto), and (b) understands that the solicitation and tabulation of votes on
                                                                                       3
 the Plan is subject to the terms and conditions of the Solicitation Procedures Order entered by the
 Court and provided with this Ballot.


 Name:
                    (Print or Type)

 Social Security or Federal Tax I.D. No.


 Signature:




 3
   “Solicitation Procedures Order” means the Court’s Order (I) Approving the Disclosure Statement on an Interim
 Basis; (II) Scheduling a Combined Hearing to Consider the Adequacy of the Disclosure Statement and Confirmation
 of the Plan; (III) Approving the Form and Manner of Notice of the Combined Hearing; (IV) Establishing Deadlines
 and Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for
 Voting on the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for Tabulation of Votes;
 and (VIII) Granting Related Relief.


                                                        -6-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                    Document      Page 73 of 94


 By:
                (If Appropriate)

 Title:
                (If Appropriate)

 Street Address:


 City, State, Zip Code:


 Telephone Number:


 Date Completed:

       If you wish to update the address pre-printed on this Ballot, please send a change of
 address request to Acetoballots@primeclerk.com.

                    INSTRUCTIONS FOR COMPLETING THE BALLOT

        The Debtors are soliciting your vote on the Plan described in and attached as Exhibit A to
 the Disclosure Statement accompanying this Ballot. Please review the Disclosure Statement and
 Plan carefully before you vote. Unless otherwise defined, capitalized terms used herein have the
 same meanings ascribed to them in the Plan.

         This Ballot does not constitute and shall not be deemed to constitute (a) a proof of
 claim; (b) an amendment to a proof of claim; (c) an assertion of a claim or a waiver of any
 bar date or deadline to file a proof of claim; or (d) an admission by the Debtors of the nature,
 validity or amount of any claim. The Debtors reserve their right to object to allowance of any
 claim on any grounds under the Bankruptcy Code and applicable non-bankruptcy law.

        No fees, commissions or other remuneration will be payable to any broker, dealer, or other
 person for soliciting votes on the Plan (other than fees and expenses of the Voting Agent as
 authorized by the Court).

         To ensure your vote is counted, you must complete, sign and return this Ballot to the
 address set forth on the enclosed envelope provided or via Prime Clerk’s E-Balloting Portal.
 Unsigned Ballots will not be counted, provided that Ballots validly submitted through the E-
 Balloting Portal bearing the creditor’s electronic signature will be deemed to be an original
 signature that is legally valid and effective.

        Ballots must be received by the Voting Agent (i) at the following address: Aceto
 Corporation Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street,
 Suite 1440, New York, NY 10165 or (ii) via Prime Clerk’s E-Balloting Portal by 4:00 p.m.
 (Eastern Time) on August 30, 2019. If a Ballot is received after the Voting Deadline it will not


                                                -7-
Case 19-13448-VFP       Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                  Document      Page 74 of 94


 be counted. Delivery of a Ballot by facsimile, email or other electronic means other than Prime
 Clerk’s E-Balloting Portal will not be accepted.

        To complete this Ballot properly, take the following steps:

        (1)    Make sure that the information set forth in Item 1 is correct.
        (2)    Cast your vote to either accept or reject the Plan by checking the proper box in
               Item 2.
        (3)    Review the Third Party Release set forth in Item 3 and, if applicable, elect whether
               to opt out.
        (4)    Read Item 4 carefully.
        (5)    Provide the information required by Item 4.
        (6)    Sign and date your Ballot.
        (7)    If you are completing this Ballot on behalf of another person or entity, indicate
               your relationship with such person or entity and the capacity in which you are
               signing.
        (8)    Return the Ballot using the enclosed pre-addressed, postage-prepaid return
               envelope or via Prime Clerk’s E-Balloting Portal.


                   If Submitting Your Vote Through the E-Balloting Portal

  Prime Clerk will accept Ballots if properly completed through the E-Balloting Portal. To
  submit your Ballot via the E-Balloting Portal, visit https://cases.primeclerk.com/aceto/,
  click on the “Submit E-Ballot” section of the website, and follow the instructions to submit
  your Ballot.

  IMPORTANT NOTE: You will need the following information to retrieve and submit
  your customized electronic Ballot:

          Unique E-Ballot ID#:

  Prime Clerk’s E-Balloting Portal is the sole manner in which Ballots will be accepted via
  electronic or online transmission. Ballots submitted by facsimile, email or other means of
  electronic transmission will not be counted.

  Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
  your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
  ID# you receive, as applicable. Creditors who cast a Ballot using the E-Balloting Portal
  should NOT also submit a paper Ballot.

  If your Ballot is not received by Prime Clerk on or before the Voting Deadline, and such
  Voting Deadline is not extended by the Debtors, your vote will not be counted.




                                                -8-
Case 19-13448-VFP      Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                 Document      Page 75 of 94



     If Submitting Your Vote by First Class Mail, Overnight Courier, or Hand Delivery

  Please complete and execute your ballot and submit it by first class mail in the enclosed
  postage prepaid envelope or by sending it to the following address:

                            Aceto Corporation Ballot Processing
                                   c/o Prime Clerk LLC
                                 One Grand Central Place
                              60 East 42nd Street, Suite 1440
                                   New York, NY 10165

  If your Ballot is not received by Prime Clerk on or before the Voting Deadline, and such
  Voting Deadline is not extended by the Debtors, your vote will not be counted.

                     PLEASE RETURN YOUR BALLOT PROMPTLY

         If you have any questions regarding this Ballot or the voting procedures, or wish to
 receive a copy of the Plan, Disclosure Statement or related materials, please contact the
 Voting Agent by email at Acetoballots@primeclerk.com or by telephone at 844-216-7718 or
 visit https://cases.primeclerk.com/aceto. The Voting Agent is not authorized to provide legal
 advice.




                                              -9-
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 76 of 94


                                     Exhibit C-5

                                 Ballot for Class 3D
                    General Unsecured Claims Against Acci Realty
Case 19-13448-VFP               Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                       Desc Main
                                           Document      Page 77 of 94


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY


 In re:                                                        Chapter 11
                                            1
 ACETO CORPORATION, et al.,                                    Case No. 19-13448 (VFP)

                               Debtors.                        (Jointly Administered)


       [Ballot to be Tailored to Include Name and Address of Claimant and Claim Amount]

                    BALLOT FOR CLASS 3D GENERAL UNSECURED CLAIMS
                                AGAINST ACCI REALTY

         The debtors and debtors-in-possession in the above-captioned cases (collectively, the
 “Debtors”) are soliciting votes with respect to the Second Modified Joint Plan of Liquidation of
 Aceto Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended,
                                                  2
 supplemented or otherwise modified, the “Plan”). The Plan is attached as Exhibit A to the Second
 Modified Disclosure Statement for the Second Modified Joint Plan of Liquidation of Aceto
 Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended, supplemented
 or otherwise modified, the “Disclosure Statement”).

          This Ballot is being sent to the holders of Class 3D General Unsecured Claims Against
 Acci Realty as classified under the Plan (“Class 3D General Unsecured Claims”). This Ballot is to
 be used by holders of Class 3D General Unsecured Claims to vote to accept or reject the Plan. The
 Plan is described in, and attached as Exhibit A to, the Disclosure Statement. Confirmation of the
 Plan requires the affirmative vote to accept the Plan from the holders of at least two-thirds in dollar
 amount and more than one-half in number of claims in each Class that actually vote on the Plan.
 If the requisite acceptances, however, are not obtained, the United States Bankruptcy Court for the
 District of New Jersey (the “Court”) may nonetheless confirm the Plan, if it finds that the Plan
 provides fair and equitable treatment to, and does not discriminate unfairly against, the Class or
 Classes rejecting it, and otherwise satisfies the requirements of sections 1129(a)(10) and 1129(b)
 of title 11 of the United States Code (the “Bankruptcy Code”). Either way, if the Court confirms




 1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC,
 f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634);
 Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod
 Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK
 Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp.
 (4433).
 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.


 25441/53
 07/26/2019 204513238.1
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                   Document      Page 78 of 94


 the Plan, it will be binding on you. To have your vote count, you must complete and return this
 Ballot by 4:00 p.m. (Eastern Time) on August 30, 2019 (the “Voting Deadline”).

                                          IMPORTANT

      THE VOTING DEADLINE IS 4:00 P.M. (EASTERN TIME) ON AUGUST 30, 2019.

 YOU SHOULD REVIEW THE ACCOMPANYING DISCLOSURE STATEMENT AND
 PLAN FOR A DESCRIPTION OF THE PLAN AND ITS EFFECTS ON HOLDERS OF
 CLAIMS AGAINST THE DEBTORS BEFORE YOU VOTE. YOU MAY WISH TO SEEK
 LEGAL ADVICE CONCERNING THE PLAN AND THE CLASSIFICATION AND
 TREATMENT OF YOUR CLAIM UNDER THE PLAN.

 PLEASE READ CAREFULLY AND FOLLOW THE INSTRUCTIONS FOR RETURNING
 YOUR BALLOT. THE VOTING DEADLINE BY WHICH YOUR BALLOT MUST BE
 RECEIVED BY PRIME CLERK LLC (THE “VOTING AGENT”) IS 4:00 P.M. (EASTERN
 TIME) ON AUGUST 30, 2019, OR THE VOTE REPRESENTED BY YOUR BALLOT
 WILL NOT BE COUNTED.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT OR THE VOTING
 PROCEDURES, PLEASE CONTACT THE VOTING AGENT BY EMAIL AT
 ACETOBALLOTS@PRIMECLERK.COM OR BY TELEPHONE AT 844-216-7718. THE
 VOTING AGENT IS NOT AUTHORIZED TO PROVIDE LEGAL ADVICE.

                                        HOW TO VOTE
 1.     REVIEW THE INFORMATION IN ITEM 1 AND CONFIRM IT IS CORRECT.
 2.     COMPLETE ITEM 2.
 3.     REVIEW THE THIRD PARTY RELEASE SET FORTH IN ITEM 3 AND, IF
        APPLICABLE, SELECT WHETHER TO OPT OUT.
 4.     CAREFULLY REVIEW AND COMPLETE THE CERTIFICATIONS CONTAINED IN
        ITEM 4.
 5.     SIGN THE BALLOT.
 6.     RETURN THE ORIGINAL BALLOT IN THE PRE-ADDRESSED, POSTAGE-
        PREPAID ENVELOPE OR VIA PRIME CLERK’S E-BALLOTING PORTAL.

        (Note: Additional Instructions for Completing the Ballot are Set Forth Below)

        Please note that you must vote the entire claim you hold to accept or reject the Plan. For
 purposes of tabulating the votes, you shall be deemed to have voted the full amount of your claim.
 You may not split your vote. If you are submitting a vote with respect to any of your Class 3D
 General Unsecured Claims, you must vote on all of your Class 3D General Unsecured Claims in
 the same way (i.e., all “Accepts” or all “Rejects”).

        An authorized signatory of the holder of Class 3D General Unsecured Claims may execute
 this Ballot, but must provide the name and address of the holder of such Class 3D General



                                                -2-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                   Document      Page 79 of 94


 Unsecured Claims on this Ballot and may be required to submit evidence to the Court
 demonstrating such signatory’s authorization to vote on behalf of such Claims.

         You must provide all of the information requested by this Ballot. Failure to do so may result
 in the disqualification of your vote.




 ITEM 1.        CERTIFICATION OF AUTHORITY TO VOTE

        The undersigned hereby certifies that as of July 18, 2019 (the record date for voting on the
 Plan established by the Court), the undersigned is the holder (or authorized signatory for such
 holder) of a Class 3D General Unsecured Claim in the below-listed amount:

  $____________________________


 ITEM 2.        VOTE ON PLAN

        The undersigned holder of the Class 3D General Unsecured Claim set forth in Item 1 above
 votes as follows (check one box only — if you do not check a box, or if you check both boxes,
 your vote will not be counted):

          to ACCEPT the Plan                                to REJECT the Plan

 ITEM 3.        THIRD PARTY RELEASE AND OPT-OUT ELECTION

        Section 9.05 of the Plan contains the following Third Party Release provisions:

          As of the Effective Date, for good and valuable consideration, the adequacy of which
 is hereby confirmed, including the obligations of the Debtors under the Plan and the
 contributions of the Released Parties to facilitate and implement the Plan, to the fullest extent
 permissible under applicable law, as such law may be extended after the Effective Date, each
 of the Releasing Parties shall be deemed to have conclusively, absolutely, unconditionally,
 irrevocably, and forever released, waived, and discharged each Released Party from any and
 all Claims, Interests, obligations, rights, suits, damages, Causes of Action, remedies, and
 liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing or
 hereinafter arising, in law, equity, or otherwise, that such Entity would have been legally
 entitled to assert (whether individually or collectively), based on or in any way relating to, or
 in any manner arising from, in whole or in part, the Debtors, the Debtors’ in- or out-of-court
 restructuring and sale efforts, the Chapter 11 Cases, the Sales, the purchase, sale, or
 rescission of the purchase or sale of any security of the Debtors, the subject matter of, or the
 transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
 business or contractual arrangements between any Debtor and any Released Party, the
 restructuring of Claims and Interests prior to or in the Chapter 11 Cases, the negotiation,
 formulation, preparation, dissemination and filing of the Plan (including, for the avoidance


                                                 -3-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47           Desc Main
                                   Document      Page 80 of 94


 of doubt, the Plan Supplement), the Disclosure Statement, the Chemical Plus Purchase
 Agreement, the Pharma Purchase Agreement, the Sale Orders or related agreements,
 instruments, or other documents, the pursuit of the Sales, the pursuit of consummation of
 the Sales, the pursuit of Confirmation of the Plan, the pursuit of consummation of the Plan,
 the administration and implementation of the Plan, or upon any other act or omission,
 transaction, agreement, event, or other occurrence taking place on or before the Effective
 Date of the Plan, provided that, nothing in this Section 9.05 shall be construed to release the
 Released Parties from gross negligence, willful misconduct, or fraud as determined by a Final
 Order; provided, further, that notwithstanding anything to the contrary herein, the foregoing
 release shall not affect the releases granted to the applicable entities pursuant to the Final
 DIP Order or the Mutual Release Agreement; provided, further, that this release shall not (1)
 preclude the United States Securities and Exchange Commission from enforcing its
 regulatory or police powers or (2) operate to release any claims or causes of action held
 directly (but not derivatively) by the United States Securities and Exchange Commission
 against any non-Debtor person or non-Debtor entity; provided, further, that this release shall
 not release any Securities Claims with respect to the Specified Individuals, provided that any
 such claims and any judgment or recoveries arising therefrom by Holders of Securities
 Claims shall be subject to and limited by Section 9.08. Notwithstanding anything to the
 contrary in the foregoing, the releases set forth above do not release any post-Effective Date
 obligation or liability of any Entity under the Plan or any document, instrument, or
 agreement (including those set forth in the Plan Supplement) executed to implement the
 Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the Third Party Release, which includes by reference
 each of the related provisions and definitions contained in this Plan, and further, shall
 constitute the Bankruptcy Court’s finding that the Third Party Release is: (1) in exchange
 for the good and valuable consideration provided by the Released Parties, (2) a good-faith
 settlement and compromise of claims released by the Third Party Release; (3) in the best
 interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
 reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar
 to any of the Releasing Parties asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property,
 released pursuant to the Third Party Release.

        The definition of “Released Parties” in the Plan is as follows:

         “Released Parties” means, collectively, each of the following solely in their respective
 capacities as such: (a) the Debtors’ current officers, directors, and managers (or any of the
 Debtors’ officers, directors and managers that served as such during or immediately prior
 to the Chapter 11 Cases); (b) the Debtors’ Professionals; (c) the Creditors’ Committee’s
 Professionals; (d) current and former members of the Creditors’ Committee, but solely in
 their capacities as such and not in any other capacity; (e) the Notes Indenture Trustee; and
 (f) with respect to each of the foregoing entities in clauses (a) through (e), such Entity and its
 current and former Affiliates, and such Entities’ and their current and former Affiliates’
 current and former directors, managers, officers, equity holders (regardless of whether such
 interests are held directly or indirectly), predecessors, participants, successors, assigns,


                                                -4-
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                   Document      Page 81 of 94


 Affiliates, subsidiaries, divisions, managed accounts or funds, and each of their respective
 current and former equity holders, officers, directors, managers, principals, shareholders,
 members, managing members, management companies, fund advisors, employees, agents,
 advisory board members, financial advisors, partners, attorneys, accountants, investment
 bankers, consultants, representatives, and other professionals, in each case solely in their
 capacity as such. For the avoidance of doubt, and notwithstanding anything herein to the
 contrary, in no event shall holders of Interests in Aceto be considered “Released Parties” on
 account of such Interests.

        The definition of “Releasing Parties” in the Plan is as follows:

         “Releasing Parties” means, collectively, each of the following in their respective
 capacities as such: (a) the Released Parties identified in subsections (a)–(d) of the definition
 of “Released Parties”; (b) all Holders of Claims that vote to accept the Plan; (c) all Holders
 of Claims entitled to vote on the Plan who abstain from voting on the Plan and abstain from
 electing on their ballot to opt-out of the Third Party Release; (d) all Holders of Claims that
 vote to reject the Plan but do not elect on their ballot to opt-out of the Third Party Release;
 and (e) with respect to each of the foregoing entities in clauses (a) through (d), such Entity
 and its current and former Affiliates, and such Entities’ and their current and former
 Affiliates’ current and former directors, managers, officers, equity holders (regardless of
 whether such interests are held directly or indirectly), predecessors, participants, successors,
 assigns, Affiliates, managed accounts or funds, and each of their respective current and
 former equity holders, officers, directors, managers, principals, shareholders, members,
 managing members, management companies, fund advisors, employees, agents, advisory
 board members, financial advisors, partners, attorneys, accountants, investment bankers,
 consultants, representatives, and other professionals, in each case in their capacity as such;
 provided, however, that holders of Interests in Aceto shall not be considered “Releasing
 Parties” solely on account of such Interests.

     ALL HOLDERS OF CLAIMS WHO VOTE TO ACCEPT THE PLAN SHALL BE
 DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD PARTY
 RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

      ALL HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE TO ACCEPT OR
 REJECT THE PLAN WHO ABSTAIN FROM VOTING AND DO NOT ELECT TO OPT
 OUT OF THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND PROVIDED THE THIRD
 PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE PLAN.

       ALL HOLDERS OF CLAIMS WHO VOTE TO REJECT THE PLAN AND DO
 NOT ELECT TO OPT OUT OF THE THIRD PARTY RELEASE CONTAINED IN
 SECTION 9.05 OF THE PLAN SHALL BE DEEMED TO HAVE CONSENTED TO AND
 PROVIDED THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF THE
 PLAN.

     IF YOU VOTE TO ACCEPT THE PLAN, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO AND PROVIDED THE THIRD PARTY RELEASE CONTAINED IN


                                                -5-
Case 19-13448-VFP            Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                    Desc Main
                                        Document      Page 82 of 94


 SECTION 9.05 OF THE PLAN. OTHERWISE, YOU MAY ELECT TO OPT OUT OF
 AND WITHHOLD CONSENT TO THE THIRD PARTY RELEASE BY CHECKING THE
 BOX BELOW.

     YOUR DECISION WHETHER OR NOT TO OPT OUT OF THE THIRD PARTY
 RELEASE WILL NOT IMPACT YOUR DISTRIBUTIONS, IF ANY, UNDER THE PLAN.

      IF YOU SUBMIT THIS BALLOT WITHOUT CHECKING THE BOX BELOW, OR
 YOU DO NOT TIMELY SUBMIT A BALLOT, YOU WILL BE DEEMED TO HAVE
 CONSENTED TO THE THIRD PARTY RELEASE CONTAINED IN SECTION 9.05 OF
 THE PLAN.

      The undersigned elects to opt out of the Third Party Release contained in Section 9.05
     of the Plan.


 ITEM 4.            AUTHORIZATION

         By returning this Ballot, the undersigned hereby certifies that as of July 18, 2019 (the
 record date for voting on the Plan established by the Court), it is the holder of the claim set forth
 in Item 1 above (or authorized signatory for such holder) and has full power and authority to vote
 to accept or to reject the Plan. To the extent the undersigned is voting on behalf of the actual holder
 of a claim, the undersigned certifies that it has the requisite authority to do so and will submit
 evidence of the same upon request.

         The undersigned further certifies that (a) it has received a copy of the Disclosure Statement
 (including the exhibits thereto), and (b) understands that the solicitation and tabulation of votes on
                                                                                       3
 the Plan is subject to the terms and conditions of the Solicitation Procedures Order entered by the
 Court and provided with this Ballot.


 Name:
                    (Print or Type)

 Social Security or Federal Tax I.D. No.


 Signature:




 3
   “Solicitation Procedures Order” means the Court’s Order (I) Approving the Disclosure Statement on an Interim
 Basis; (II) Scheduling a Combined Hearing to Consider the Adequacy of the Disclosure Statement and Confirmation
 of the Plan; (III) Approving the Form and Manner of Notice of the Combined Hearing; (IV) Establishing Deadlines
 and Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for
 Voting on the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for Tabulation of Votes;
 and (VIII) Granting Related Relief.


                                                        -6-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                    Document      Page 83 of 94


 By:
                (If Appropriate)

 Title:
                (If Appropriate)

 Street Address:


 City, State, Zip Code:


 Telephone Number:


 Date Completed:

       If you wish to update the address pre-printed on this Ballot, please send a change of
 address request to Acetoballots@primeclerk.com.

                    INSTRUCTIONS FOR COMPLETING THE BALLOT

        The Debtors are soliciting your vote on the Plan described in and attached as Exhibit A to
 the Disclosure Statement accompanying this Ballot. Please review the Disclosure Statement and
 Plan carefully before you vote. Unless otherwise defined, capitalized terms used herein have the
 same meanings ascribed to them in the Plan.

         This Ballot does not constitute and shall not be deemed to constitute (a) a proof of
 claim; (b) an amendment to a proof of claim; (c) an assertion of a claim or a waiver of any
 bar date or deadline to file a proof of claim; or (d) an admission by the Debtors of the nature,
 validity or amount of any claim. The Debtors reserve their right to object to allowance of any
 claim on any grounds under the Bankruptcy Code and applicable non-bankruptcy law.

        No fees, commissions or other remuneration will be payable to any broker, dealer, or other
 person for soliciting votes on the Plan (other than fees and expenses of the Voting Agent as
 authorized by the Court).

         To ensure your vote is counted, you must complete, sign and return this Ballot to the
 address set forth on the enclosed envelope provided or via Prime Clerk’s E-Balloting Portal.
 Unsigned Ballots will not be counted, provided that Ballots validly submitted through the E-
 Balloting Portal bearing the creditor’s electronic signature will be deemed to be an original
 signature that is legally valid and effective.

        Ballots must be received by the Voting Agent (i) at the following address: Aceto
 Corporation Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street,
 Suite 1440, New York, NY 10165 or (ii) via Prime Clerk’s E-Balloting Portal by 4:00 p.m.
 (Eastern Time) on August 30, 2019. If a Ballot is received after the Voting Deadline it will not


                                                -7-
Case 19-13448-VFP       Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47            Desc Main
                                  Document      Page 84 of 94


 be counted. Delivery of a Ballot by facsimile, email or other electronic means other than Prime
 Clerk’s E-Balloting Portal will not be accepted.

        To complete this Ballot properly, take the following steps:

        (1)    Make sure that the information set forth in Item 1 is correct.
        (2)    Cast your vote to either accept or reject the Plan by checking the proper box in
               Item 2.
        (3)    Review the Third Party Release set forth in Item 3 and, if applicable, elect whether
               to opt out.
        (4)    Read Item 4 carefully.
        (5)    Provide the information required by Item 4.
        (6)    Sign and date your Ballot.
        (7)    If you are completing this Ballot on behalf of another person or entity, indicate
               your relationship with such person or entity and the capacity in which you are
               signing.
        (8)    Return the Ballot using the enclosed pre-addressed, postage-prepaid return
               envelope or via Prime Clerk’s E-Balloting Portal.


                   If Submitting Your Vote Through the E-Balloting Portal

  Prime Clerk will accept Ballots if properly completed through the E-Balloting Portal. To
  submit your Ballot via the E-Balloting Portal, visit https://cases.primeclerk.com/aceto/,
  click on the “Submit E-Ballot” section of the website, and follow the instructions to submit
  your Ballot.

  IMPORTANT NOTE: You will need the following information to retrieve and submit
  your customized electronic Ballot:

          Unique E-Ballot ID#:

  Prime Clerk’s E-Balloting Portal is the sole manner in which Ballots will be accepted via
  electronic or online transmission. Ballots submitted by facsimile, email or other means of
  electronic transmission will not be counted.

  Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
  your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
  ID# you receive, as applicable. Creditors who cast a Ballot using the E-Balloting Portal
  should NOT also submit a paper Ballot.

  If your Ballot is not received by Prime Clerk on or before the Voting Deadline, and such
  Voting Deadline is not extended by the Debtors, your vote will not be counted.




                                                -8-
Case 19-13448-VFP      Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47         Desc Main
                                 Document      Page 85 of 94



     If Submitting Your Vote by First Class Mail, Overnight Courier, or Hand Delivery

  Please complete and execute your ballot and submit it by first class mail in the enclosed
  postage prepaid envelope or by sending it to the following address:

                            Aceto Corporation Ballot Processing
                                   c/o Prime Clerk LLC
                                 One Grand Central Place
                              60 East 42nd Street, Suite 1440
                                   New York, NY 10165

  If your Ballot is not received by Prime Clerk on or before the Voting Deadline, and such
  Voting Deadline is not extended by the Debtors, your vote will not be counted.

                     PLEASE RETURN YOUR BALLOT PROMPTLY

         If you have any questions regarding this Ballot or the voting procedures, or wish to
 receive a copy of the Plan, Disclosure Statement or related materials, please contact the
 Voting Agent by email at Acetoballots@primeclerk.com or by telephone at 844-216-7718 or
 visit https://cases.primeclerk.com/aceto. The Voting Agent is not authorized to provide legal
 advice.




                                              -9-
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 86 of 94


                                     Exhibit C-6

                            Master Ballot for Class 3A
                     General Unsecured Claims of Noteholders
Case 19-13448-VFP               Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                       Desc Main
                                           Document      Page 87 of 94


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY


 In re:                                                        Chapter 11
                                            1
 ACETO CORPORATION, et al.,                                    Case No. 19-13448 (VFP)

                               Debtors.                        (Jointly Administered)


                               MASTER BALLOT FOR CLASS 3A
                        GENERAL UNSECURED CLAIMS OF NOTEHOLDERS

                              (CUSIP NO. 004446AD2 / ISIN US004446AD25)

         The debtors and debtors-in-possession in the above-captioned cases (collectively, the
 “Debtors”) are soliciting votes with respect to the Second Modified Joint Plan of Liquidation of
 Aceto Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended,
                                                  2
 supplemented or otherwise modified, the “Plan”). The Plan is attached as Exhibit A to the Second
 Modified Disclosure Statement for the Second Modified Joint Plan of Liquidation of Aceto
 Corporation and Its Affiliated Debtors [Doc. No. [●]] (as the same may be amended, supplemented
 or otherwise modified, the “Disclosure Statement”). Please refer to the voting instructions herein.
 If you have questions about how to properly complete this master ballot (the “Master Ballot”),
 please contact the Debtors’ voting agent, Prime Clerk LLC (the “Voting Agent”), at 844-216-
 7718, or by email at Acetoballots@primeclerk.com.

        This Master Ballot is being sent to brokers, commercial banks, transfer agents, trust
 companies, dealers or other intermediaries or nominees (each, a “Nominee”) on behalf of the
 beneficial holders (the “Beneficial Holders”) holding claims (the “Notes Claims”) arising under
 the 2.00% Convertible Senior Notes with a maturity date of November 1, 2020 (CUSIP NO.
 004446AD2 / ISIN US004446AD25) (the “Notes”) issued pursuant to that certain Indenture, dated
 as of November 16, 2015, among Aceto Corporation and Wilmington Trust, National Association,
 as successor Trustee. The Plan classifies the Notes Claims as Class 3A General Unsecured Claims
 Against the Aceto Chemical Plus Debtors.




 1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Aceto Corporation (0520); Tri Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC,
 f/k/a Aceto Agricultural Chemicals Corporation) (3948); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634);
 Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod
 Health LLC (f/k/a Rising Health, LLC) (1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK
 Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp.
 (4433).
 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan.
Case 19-13448-VFP        Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47             Desc Main
                                   Document      Page 88 of 94


          This Master Ballot is to be used by each Nominee to summarize the individual votes of its
 respective Beneficial Holders from their Beneficial Holder Ballots. Confirmation of the Plan
 requires the affirmative vote to accept the Plan from the holders of at least two-thirds in dollar
 amount and more than one-half in number of claims in each Class that actually vote on the Plan. If
 the requisite acceptances, however, are not obtained, the United States Bankruptcy Court for the
 District of New Jersey (the “Court”) may nonetheless confirm the Plan, if it finds that the Plan
 provides fair and equitable treatment to, and does not discriminate unfairly against, the Class or
 Classes rejecting it, and otherwise satisfies the requirements of sections 1129(a)(10) and 1129(b)
 of title 11 of the United States Code (the “Bankruptcy Code”). To have the votes of the Beneficial
 Holders count, you must complete and return this Master Ballot by 4:00 p.m. (Eastern Time) on
 August 30, 2019 (the “Voting Deadline”).

                                          IMPORTANT

 PLEASE READ CAREFULLY AND FOLLOW THE ATTACHED INSTRUCTIONS ON
 RETURNING THE MASTER BALLOT. THE VOTING DEADLINE BY WHICH THIS
 MASTER BALLOT MUST BE RECEIVED BY THE VOTING AGENT IS 4:00 P.M.
 (EASTERN TIME) ON AUGUST 30, 2019, OR THE BENEFICIAL HOLDERS’ VOTES
 REPRESENTED BY THIS MASTER BALLOT WILL NOT BE COUNTED.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT OR THE
 VOTING PROCEDURES, PLEASE CONTACT THE VOTING AGENT AT BY EMAIL
 AT ACETOBALLOTS@PRIMECLERK.COM OR BY TELEPHONE AT 844-216-7718.




 ITEM 1.        CERTIFICATION OF AUTHORITY TO VOTE

        The undersigned hereby certifies that as of July 18, 2019 (the record date for voting on the
 Plan established by the Court), the undersigned (please check appropriate box):

               Is a Nominee for the Beneficial Holders of the aggregate principal amount of Notes
                Claims listed in Items 2 and 3 below, and is the registered holder of the
                corresponding Notes; or

               Is acting under a power of attorney and/or agency (a copy of which will be provided
                upon request) granted by a Nominee that is the registered holder of the aggregate
                principal amount of Notes Claims listed in Items 2 and 3 below; or

               Has been granted a proxy (an original of which is attached hereto) from a Nominee
                or Beneficial Holder, that is the registered holder of the aggregate principal amount
                of Notes Claims listed in Item 2 below, and accordingly, has full power and
                authority to vote to accept or reject the Plan on behalf of the Beneficial Holders of
                Notes Claims described in Item 2 below.




                                                 -2-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47             Desc Main
                                    Document      Page 89 of 94


 ITEM 2.        TRANSMITTAL           OF     VOTES      FROM       INDIVIDUAL        BENEFICIAL
                BALLOTS

         The undersigned transmits the following votes of Beneficial Holders in respect of their
 Notes Claims, and certifies that the following Beneficial Holders of Notes Claims, as identified
 by their respective customer account numbers set forth below, are Beneficial Holders as of
 July 18, 2019 (the record date for voting on the Plan established by the Court), and have delivered
 to the undersigned, as Nominee, Beneficial Holder Ballots casting such votes. Indicate in the
 appropriate column the aggregate principal amount of Notes Claims voted for each account, or
 attach such information to the Master Ballot in the form of the following table. Each Beneficial
 Holder must vote all his, her or its Notes Claims to accept or reject the Plan and may not split such
 vote.

   Your Customer           Principal Amount of      Principal Amount of       Beneficial Holder
   Account Number for      Notes Claims Voted       Notes Claims Voted        Checked the Box to
   Each Beneficial         to ACCEPT THE            to REJECT THE             Opt Out of the Third
   Holder of the Notes     PLAN*                    PLAN*                     Party Release
   Claims and Name of
   Each Beneficial                                                            Contained in Section
   Holder Voting on                                                           9.05 of the Plan
   the Plan
  1.                       $                        $

  2.                       $                        $

  3.                       $                        $

  4.                       $                        $

  TOTALS                   $                        $


 If space provided is insufficient, attach additional sheets in the same format.

 * Please note that each Beneficial Holder must vote all of his, her or its Claims either to accept or
 to reject the Plan and may not split such vote.




                                                  -3-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47             Desc Main
                                    Document      Page 90 of 94


 ITEM 3.        ADDITIONAL BALLOTS SUBMITTED BY BENEFICIAL HOLDERS

        The undersigned certifies that the following information is a true and accurate schedule
 on which the undersigned has transcribed the information, if any, provided in Item 3 of each
 Beneficial Ballot received from a Beneficial Holder of the Notes.

   Customer Name            Principal Amount            Principal Amount of    Principal Amount of
   and/or Account           of Other Senior             Other Notes Claims     Other Notes Claims
   Number for Each          Notes Claims                Voted to ACCEPT        Voted to REJECT
   Beneficial Holder of     Voted                       THE PLAN*              THE PLAN*
   Notes Claims That
   Completed Item 3
  1.                       $                        $                         $

  2.                       $                        $                         $

  3.                       $                        $                         $

  4.                       $                        $                         $


 If space provided is insufficient, attach additional sheets in the same format.

 * Please note that each Beneficial Holder must vote all of his, her or its Claims either to accept or
 to reject the Plan and may not split such vote.




                                                  -4-
Case 19-13448-VFP            Doc 759      Filed 07/26/19 Entered 07/26/19 14:05:47                    Desc Main
                                        Document      Page 91 of 94


 ITEM 4.          CERTIFICATION

         By signing this Master Ballot, the undersigned certifies that: (a) each Beneficial Holder of
 Notes Claims whose votes are being transmitted by this Master Ballot has been provided with a
                                                                         3
 copy of the Plan, Disclosure Statement, Solicitation Procedures Order entered by the Court and a
 Beneficial Ballot for voting its Claims; (b) it is the registered holder of the Notes to which this
 Master Ballot pertains and/or has full power and authority to vote to accept or reject the Plan; (c)
 it received a properly completed and signed Beneficial Ballot from each Beneficial Holder listed
 above; and (d) it accurately transcribed all applicable information from the Beneficial Ballots
 received from each Beneficial Holder. The undersigned also acknowledges that the solicitation of
 this vote to accept or reject the Plan is subject to all the terms and conditions set forth in the
 Solicitation Procedures Order.



 Name of Voting Nominee


 Participant Number


 Signature


 If by Authorized Agent, Name and Title


 Street Address


 City, State, Zip Code


 Telephone Number


 Date Completed




 3
   “Solicitation Procedures Order” means the Court’s Order (I) Approving the Disclosure Statement on an Interim
 Basis; (II) Scheduling a Combined Hearing to Consider the Adequacy of the Disclosure Statement and Confirmation
 of the Plan; (III) Approving the Form and Manner of Notice of the Combined Hearing; (IV) Establishing Deadlines
 and Procedures for Filing Objections to Confirmation of the Plan; (V) Establishing Deadlines and Procedures for
 Voting on the Plan; (VI) Approving Solicitation Procedures; (VII) Establishing Procedures for Tabulation of Votes;
 and (VIII) Granting Related Relief.


                                                        -5-
Case 19-13448-VFP         Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                    Document      Page 92 of 94


              INSTRUCTIONS FOR COMPLETING THE MASTER BALLOT

        The Debtors are soliciting your vote on the Plan described in and attached as Exhibit A to
 the Disclosure Statement. Please review the Disclosure Statement and Plan carefully before you
 complete the Master Ballot. Unless otherwise defined, capitalized terms used herein have the same
 meanings ascribed to them in the Plan.

        The Master Ballot is to be used by the Nominees of Beneficial Holders of Notes Claims or
 the Nominee’s agent. The Master Ballot must summarize votes cast by Beneficial Holders to
 accept or reject the Plan pursuant to the Beneficial Holder Ballot. The Master Ballot does not
 constitute and shall not be deemed to constitute (a) a proof of claim; (b) an amendment to a
 proof of claim; (c) an assertion of a claim or a waiver of any bar date or deadline to file a
 proof of claim; or (d) an admission by the Debtors of the nature, validity or amount of any
 claim. This Master Ballot is not a letter of transmittal and may not be used for any other
 purpose than to cast votes to accept or reject the Plan.

        You must deliver the Beneficial Holder Ballot to each Beneficial Holder for whom you hold
 Notes no later than five business days after the receipt of the solicitation materials from the Voting
 Agent, and take any action required to enable such Beneficial Holder to timely vote his, her or its
 Notes Claims to accept or reject the Plan. With regard to Beneficial Holder Ballots returned to you,
 you must (1) execute the Master Ballot so as to reflect the voting instructions given to you in the
 Beneficial Holder Ballots by the Beneficial Holders for whom you hold Notes and (2) forward such
 Master Ballots to the Voting Agent.

         Multiple Master Ballots may be completed and delivered to the Voting Agent. Votes
 received by multiple Master Ballots will be counted except to the extent that the votes thereon are
 duplicative of other Master Ballots. If two or more Master Ballots are inconsistent, the last valid
 Master Ballot(s) received prior to the Voting Deadline will, to the extent of such inconsistency,
 supersede and revoke any prior Master Ballot(s). If more than one Master Ballot is submitted and
 the later Master Ballot(s) supplements rather than supersedes earlier Master Ballot(s), please mark
 the subsequent Master Ballot(s) with the words “Additional Vote” or such other language as you
 customarily use to indicate an additional vote that is not meant to revoke an earlier vote.

         To have the votes of your customers count, you must complete, sign and return this Master
 Ballot so that it is RECEIVED by the Voting Agent by 4:00 p.m. (Eastern Time) on August 30,
 2019 at the following address:

 Aceto Corporation Ballot Processing
 c/o Prime Clerk LLC
 One Grand Central Place
 60 East 42nd Street, Suite 1440
 New York, NY 10165

 Or via email to: Acetoballots@primeclerk.com

        If a Master Ballot is received after the Voting Deadline it will not be counted. Unsigned
 Master Ballots will not be counted.


                                                  -6-
Case 19-13448-VFP       Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47              Desc Main
                                  Document      Page 93 of 94


                  PLEASE MAIL YOUR MASTER BALLOT PROMPTLY

        To complete the Master Ballot properly, take the following steps:

        (1)    Check the appropriate box in Item 1 on the Master Ballot.

        (2)    Transcribe the votes from the Beneficial Ballots in Item 2 and indicate whether
               each Beneficial Holder voted to accept or reject the Plan and whether each
               Beneficial Holder elected to opt out of the Third Party Release in Section 9.05 of
               the Plan.

        (3)    In Item 3, transcribe any information contained in Item 3 of the Beneficial Holder
               Ballots. To identify Beneficial Holders without disclosing their names, please use
               the customer account number assigned by you to each such Beneficial Holder, or
               if no such customer account exists, please assign a number to each account.
               (making sure to retain a separate list of Beneficial Holders and the assigned
               number). Important: Each Beneficial Holder must vote all of its Notes Claims
               either to accept or reject the Plan, and may not split votes. If any Beneficial Holder
               has attempted to split such vote, please contact the Voting Agent immediately.
               Any Ballot or Master Ballot that is signed, dated and timely received, but does not
               indicate acceptance or rejection of the Plan will not be counted for purposes of
               voting on the Plan.

         (4)   Review the certification in Item 4 of the Master Ballot.

        (5)    Sign and date the Master Ballot and provide the remaining information requested.

        (6)    If additional space is required to respond to any item on the Master Ballot, please
               use additional sheets of paper clearly marked to indicate the applicable item on the
               Master Ballot to which you are responding.

        (7)    Contact the Voting Agent at Acetoballots@primeclerk.com or by telephone at
               844-216-7718 if you need additional information.

        (8)    Deliver the completed, executed Master Ballot so as to be received by the Voting
               Agent at the address listed above before the Voting Deadline. For each completed,
               executed Beneficial Holder Ballot returned to you by a Beneficial Holder, retain
               such ballot in your files for one year from the Voting Deadline.

        No fees, commissions or other remuneration will be payable to any broker, dealer, or other
 person for soliciting votes on the Plan (other than fees and expenses of the Voting Agent as
 authorized by the Court).

 NOTHING CONTAINED HEREIN OR IN THE ENCLOSED DOCUMENTS SHALL
 AUTHORIZE YOU OR ANY OTHER PERSON TO USE ANY DOCUMENT OR MAKE
 ANY STATEMENT ON BEHALF OF THE DEBTORS, THE VOTING AGENT OR ANY
 OTHER PERSON WITH RESPECT TO THE PLAN, EXCEPT FOR THE STATEMENTS
 CONTAINED IN THE PLAN, THE DISCLOSURE STATEMENT AND RELATED


                                                -7-
Case 19-13448-VFP   Doc 759     Filed 07/26/19 Entered 07/26/19 14:05:47   Desc Main
                              Document      Page 94 of 94


 DOCUMENTS.

 IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT OR THE
 VOTING PROCEDURES, PLEASE CONTACT THE VOTING AGENT AT 844-216-7718.




                                         -8-
